

115 S3217 PCS: Strengthening Career and Technical Education for the 21st Century Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 517115th CONGRESS2d SessionS. 3217IN THE SENATE OF THE UNITED STATESJuly 16, 2018Mr. Alexander, from the Committee on Health, Education, Labor, and Pensions, reported the following original bill; which was read twice and placed on the calendarA BILLTo reauthorize the Carl D. Perkins Career and Technical Education Act of 2006.
	
 1.Short titleThis Act may be cited as the Strengthening Career and Technical Education for the 21st Century Act. 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. References.Sec. 4. Effective date.Sec. 5. Table of contents of the Carl D. Perkins Career and Technical Education Act of 2006.Sec. 6. Purpose.Sec. 7. Definitions.Sec. 8. Transition provisions.Sec. 9. Prohibitions.Sec. 10. Authorization of appropriations.TITLE I—Career and technical education assistance to the StatesPART A—Allotment and AllocationSec. 110. Reservations and State allotmentSec. 111. Within State allocation.Sec. 112. Accountability.Sec. 113. National activities.Sec. 114. Assistance for the outlying areas.Sec. 115. Native American Programs.Sec. 116. Tribally controlled postsecondary career and technical institutions.Sec. 117. Occupational and employment information.PART B—State provisionsSec. 121. State administration.Sec. 122. State plan.Sec. 123. Improvement plans.Sec. 124. State leadership activities.PART C—Local provisionsSec. 131. Distribution of funds to secondary education programs.Sec. 132. Special rules for career and technical education.Sec. 133. Local application for career and technical education programs.Sec. 134. Local uses of funds.TITLE II—General provisionsSec. 201. Federal and State administrative provisions.TITLE III—Amendments to the Wagner-Peyser ActSec. 301. State responsibilities.
 3.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
 4.Effective dateThis Act, and the amendments made by this Act, shall take effect beginning on July 1, 2019. 5.Table of contents of the Carl D. Perkins Career and Technical Education Act of 2006Section 1(b) is amended to read as follows:
			
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Purpose.Sec. 3. Definitions.Sec. 4. Transition provisions.Sec. 5. Privacy.Sec. 6. Limitation.Sec. 7. Special rule.Sec. 8. Prohibitions.Sec. 9. Authorization of appropriations.TITLE I—CAREER AND TECHNICAL EDUCATION ASSISTANCE TO THE STATESPart A—Allotment and AllocationSec. 111. Reservations and State allotment.Sec. 112. Within State allocation.Sec. 113. Accountability.Sec. 114. National activities.Sec. 115. Assistance for the outlying areas.Sec. 116. Native American programs.Sec. 117. Tribally controlled postsecondary career and technical institutions.Part B—State ProvisionsSec. 121. State administration.Sec. 122. State plan.Sec. 123. Improvement plans.Sec. 124. State leadership activities.Part C—Local ProvisionsSec. 131. Distribution of funds to secondary education programs.Sec. 132. Distribution of funds for postsecondary education programs.Sec. 133. Special rules for career and technical education.Sec. 134. Local application for career and technical education programs.Sec. 135. Local uses of funds.TITLE II—GENERAL PROVISIONSPart A—Federal Administrative ProvisionsSec. 211. Fiscal requirements.Sec. 212. Authority to make payments.Sec. 213. Construction.Sec. 214. Voluntary selection and participation.Sec. 215. Limitation for certain students.Sec. 216. Federal laws guaranteeing civil rights.Sec. 217. Participation of private school personnel and children.Sec. 218. Limitation on Federal regulations.Sec. 219. Study on programs of study aligned to high-skill, high-wage occupations.Part B—State Administrative ProvisionsSec. 221. Joint funding.Sec. 222. Prohibition on use of funds to induce out-of-State relocation of businesses.Sec. 223. State administrative costs.Sec. 224. Student assistance and other Federal programs.. 6.PurposeSection 2 (20 U.S.C. 2301) is amended—
 (1)in the matter preceding paragraph (1)— (A)by striking academic and career and technical skills and inserting academic knowledge and technical and employability skills; and
 (B)by inserting and programs of study after technical education programs; (2)in paragraph (1), by striking high demand occupations and inserting in-demand occupations;
 (3)in paragraph (3), by striking , including tech prep education; (4)in paragraph (4), by inserting and programs of study after technical education programs;
 (5)in paragraph (6), by striking and after the semicolon; (6)in paragraph (7), by striking the period at the end and inserting ; and; and
 (7)by adding at the end the following:  (8)increasing the employment opportunities for populations who are chronically unemployed or underemployed, including individuals with disabilities, individuals from economically disadvantaged families, out-of-workforce individuals, youth who are in, or have aged out of, the foster care system, and homeless individuals..
 7.DefinitionsSection 3 (20 U.S.C. 2302) is amended— (1)by striking paragraphs (10), (16), (23), (24), (25), (26), and (32);
 (2)by redesignating paragraphs (8), (9), (11), (12), (13), (14), (15), (17), (18), (19), (20), (21), (22), (27), (28), (29), (30), (31), (33), and (34) as paragraphs (9), (10), (17), (18), (20), (21), (24), (28), (30), (31), (33), (34), (39), (44), (45), (48), (49), (50), (51), and (52), respectively;
 (3)in paragraph (2), by striking , including information as described in section 118. (4)in paragraph (3)—
 (A)in subparagraph (B), by striking 5 different occupational fields to individuals and inserting 3 different fields, especially in in-demand industry sectors or occupations, that are available to all students; and
 (B)in subparagraph (D), by striking not fewer than 5 different occupational fields and inserting not fewer than 3 different occupational fields; (5)in paragraph (5)—
 (A)in subparagraph (A)— (i)by amending clause (i) to read as follows:
						
 (i)provides individuals with rigorous academic content and relevant technical knowledge and skills needed to prepare for further education and careers in current or emerging professions, including in in-demand industry sectors or occupations, which shall be, at the secondary level, aligned with the challenging State academic standards adopted by a State under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965;;
 (ii)in clause (ii), by striking , an industry-recognized credential, a certificate, or an associate degree and inserting or a recognized postsecondary credential, which may include an industry-recognized credential, a certificate, or an associate degree; and
 (iii)in clause (iii), by striking and at the end; (B)in subparagraph (B)—
 (i)by inserting , work-based, or other after competency-based; (ii)by striking contributes to the and inserting supports the development of;
 (iii)by striking general; and (iv)by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (C)to the extent practicable, coordinate between secondary and postsecondary education programs through programs of study, which may include articulation agreements, early college high school programs, dual or concurrent enrollment program opportunities, or other credit transfer agreements that provide postsecondary credit or advanced standing; and
 (D)may include career exploration at the high school level or as early as the middle grades (as such term is defined in section 8101 of the Elementary and Secondary Education Act of 1965).;
 (6)in paragraph (7)— (A)in subparagraph (A)—
 (i)by striking (and parents, as appropriate) and inserting (and, as appropriate, parents and out-of-school youth); (ii)by inserting exploration opportunities after regarding career awareness; and
 (iii)by striking and after the semicolon; (B)in subparagraph (B)—
 (i)by inserting to students (and, as appropriate, parents and out-of-school youth) after provides information; and (ii)by striking financial aid, and all that follows through the end of the subparagraph and inserting financial aid, job training, secondary and postsecondary options (including associate and baccalaureate degree programs), dual or concurrent enrollment programs, work-based learning opportunities, early college high schools, financial literacy, and support services, as appropriate; and; and
 (C)by adding at the end the following:  (C)may provide assistance for special populations with respect to direct support services that enable students to persist in and complete career and technical education, programs of study, or career pathways.;
 (7)by inserting after paragraph (7) the following:  (8)Career pathwaysThe term career pathways has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).; 
 (8)by inserting after paragraph (10) (as redesignated by paragraph (2)) the following:  (11)Credit transfer agreementThe term ‘credit transfer agreement’ means a formal agreement, such as an articulation agreement, among and between secondary and postsecondary education institutions or systems that grant students transcripted postsecondary credit, which may include credit granted to students in dual or concurrent enrollment programs or early college high school, dual credit, articulated credit, and credit granted on the basis of performance on technical or academic assessments.
 (12)CTE concentratorThe term CTE concentrator means— (A)at the secondary school level, a student served by an eligible recipient who has completed at least 2 courses in a single career and technical education program or program of study; and
 (B)at the postsecondary level, a student enrolled in an eligible recipient who has— (i)earned at least 12 cumulative credits within a career and technical education program or program of study; or
 (ii)completed such a program if the program encompasses fewer than 12 credits or the equivalent in total.
 (13)CTE participantThe term CTE participant means an individual who completes not less than one course or earns not less than one credit in a career and technical education program or program of study of an eligible recipient.
 (14)DirectorThe term Director means the Director of the Institute of Education Sciences. (15)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (16)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.;
 (9)by inserting after paragraph (18) (as redesignated by paragraph (2)) the following:  (19)Eligible entityThe term eligible entity means a consortium, group, or partnership that includes the following:
 (A)Representatives of not less than 2 of the following entities, 1 of which shall serve as the fiscal agent for the consortium, group, or partnership:
 (i)A local educational agency or a consortium of such agencies. (ii)An educational service agency serving secondary school students.
 (iii)An area career and technical education school or a consortium of such schools. (iv)An Indian Tribe, Tribal organization, or Tribal educational agency.
 (v)An institution of higher education whose most common degree awarded is an associate degree, or a consortium of such institutions.
 (vi)An institution of higher education whose most common degree awarded is a bachelor's or higher degree, or a consortium of such institutions.
 (vii)A State educational agency. (B)One or more business or industry representative partners, which may include representatives of local or regional businesses or industries, including industry or sector partnerships in the local area, local workforce development boards, or labor organizations.
 (C)One or more stakeholders, which may include— (i)parents and students;
 (ii)representatives of local agencies serving out-of-school youth, homeless children and youth, and at-risk youth (as defined in section 1432 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6472));
 (iii)representatives of Indian tribes and Tribal organizations, where applicable; (iv)representatives of minority-serving institutions (as described in paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)), where applicable;
 (v)representatives of special populations; (vi)representatives of adult career and technical education providers; or
 (vii)other relevant community stakeholders.; (10)by amending paragraph (20) (as redesignated by paragraph (2)) to read as follows:
				
 (20)Eligible institutionThe term eligible institution means— (A)a consortium of 2 or more of the entities described in subparagraphs (B) through (F);
 (B)a public or nonprofit private institution of higher education that offers and will use funds provided under this title in support of career and technical education courses that lead to technical skill proficiency or a recognized postsecondary credential, including an industry-recognized credential, a certificate, or an associate degree;
 (C)a local educational agency providing education at the postsecondary level; (D)an area career and technical education school providing education at the postsecondary level;
 (E)an Indian Tribe, Tribal organization, or Tribal education agency that operates a school or may be present in the State;
 (F)a postsecondary educational institution controlled by the Bureau of Indian Education or operated by or on behalf of any Indian Tribe that is eligible to contract with the Secretary of the Interior for the administration of programs under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) or the Act of April 16, 1934 (25 U.S.C. 5342 et seq.);
 (G)a tribally controlled college or university; or (H)an educational service agency.;
 (11)in paragraph (21) (as redesignated by paragraph (2)), by inserting “an Indian Tribe, Tribal organization, or Tribal educational agency” after service agency,;
 (12)by inserting after paragraph (21) (as redesignated by paragraph (2)) the following:  (22)English learnerThe term English learner means—
 (A)a secondary school student who is an English learner, as defined in section 8101 of the Elementary and Secondary Education Act of 1965; or
 (B)an adult or an out-of-school youth who has limited ability in speaking, reading, writing, or understanding the English language and—
 (i)whose native language is a language other than English; or (ii)who lives in a family environment or community in which a language other than English is the dominant language.
 (23)Evidence-basedThe term evidence-based has the meaning given the term in section 8101(21)(A) of the Elementary and Secondary Education Act of 1965.; 
 (13)by inserting after paragraph (24) (as redesignated by paragraph (2)) the following:  (25)High schoolThe term ‘high school’ has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (26)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (27)Indian; Indian TribeThe terms Indian and Indian Tribe have the meanings given the terms Indian and Indian tribe, respectively, in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).;
 (14)by inserting after paragraph (28) (as redesignated by paragraph (2)) the following:  (29)Industry or sector partnershipThe term industry or sector partnership has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).;
 (15)by inserting after paragraph (31) (as redesignated by paragraph (2)) the following:  (32)Local workforce development boardThe term local workforce development board means a local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122).;
 (16)in paragraph (33) (as redesignated by paragraph (2)), by striking including and inserting such as; (17)by inserting after paragraph (34) (as redesignated by paragraph (2)) the following:
				
 (35)Out-of-school youthThe term out-of-school youth has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (36)Out-of-workforce individualThe term out-of-workforce individual means— (A)an individual who is a displaced homemaker, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); or
 (B)an individual who— (i)(I)has worked primarily without remuneration to care for a home and family, and for that reason has diminished marketable skills; or
 (II)is a parent whose youngest dependent child will become ineligible to receive assistance under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) not later than 2 years after the date on which the parent applies for assistance under such title; and
 (ii)is unemployed or underemployed and is experiencing difficulty in obtaining or upgrading employment. (37)ParaprofessionalThe term paraprofessional has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
					(38)Pay for success initiative
 (A)In GeneralSubject to subparagraph (B), the term ‘pay for success initiative’ means a performance-based grant, contract, or cooperative agreement awarded by a State or local public entity (such as a local educational agency) to a public or private nonprofit entity—
 (i)in which a commitment is made to pay for improved outcomes that result in increased public value and social benefit to students and the public sector, such as improved student outcomes as evidenced by the indicators of performance described in section 113(b)(2) and direct cost savings or cost avoidance to the public sector; and
 (ii)that includes— (I)a feasibility study on the initiative describing how the proposed intervention is based on evidence of effectiveness;
 (II)a rigorous, third-party evaluation that uses experimental or quasi-experimental design or other research methodologies that allow for the strongest possible causal inferences to determine whether the initiative has met its proposed outcomes;
 (III)an annual, publicly available report on the progress of the initiative; and (IV)a requirement that payments are made to the recipient of a grant, contract, or cooperative agreement only when agreed upon outcomes are achieved, except that the entity may make payments to the third party conducting the evaluation described in subclause (II).
 (B)ExclusionThe term pay for success initiative does not include any initiative that—
 (i)reduces the special education or related services that a student would otherwise receive under the Individuals with Disabilities Education Act; or
 (ii)otherwise reduces the rights of a student or the obligations of an entity under the Individuals with Disabilities Education Act, the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), or any other law..
 (18)in paragraph (39)(C) (as redesignated by paragraph (2)), by striking apprenticeship and inserting other skilled training; (19)by inserting after paragraph (39) (as redesignated by paragraph (2)) the following:
				
 (40)Professional developmentThe term professional development has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (41)Program of studyThe term program of study means a coordinated, nonduplicative sequence of secondary and postsecondary academic and technical content that—
 (A)incorporates challenging State academic standards, including those adopted by a State under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965;
 (B)addresses both academic and technical knowledge and skills, including employability skills; (C)is aligned with the needs of industries in the economy of the State, region, Tribal community, or local area;
 (D)progresses in specificity (beginning with all aspects of an industry or career cluster and leading to more occupation-specific instruction);
 (E)has multiple entry and exit points that incorporate credentialing; and (F)culminates in the attainment of a recognized postsecondary credential.
 (42)Qualified intermediaryThe term qualified intermediary means a nonprofit entity, which may be part of an industry or sector partnership, that demonstrates expertise in building, connecting, sustaining, and measuring partnerships with entities such as employers, schools, community-based organizations, postsecondary institutions, social service organizations, economic development organizations, Indian tribes or Tribal organizations, and workforce systems to broker services, resources, and supports to youth and the organizations and systems that are designed to serve youth, including—
 (A)connecting employers to classrooms; (B)assisting in the design and implementation of career and technical education programs and programs of study;
 (C)delivering professional development; (D)connecting students to internships and other work-based learning opportunities; and
 (E)developing personalized student supports. (43)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).;
 (20)by inserting after paragraph (45) (as redesignated by paragraph (2)) the following:  (46)Specialized instructional support personnelThe term specialized instructional support personnel has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (47)Specialized instructional support servicesThe term specialized instructional support services has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.;
 (21)in paragraph (48) (as redesignated by paragraph (2))— (A)in subparagraph (B), by striking foster children and inserting low-income youth and adults;
 (B)by striking subparagraph (E) and inserting the following:  (E)out-of-workforce individuals;;
 (C)in subparagraph (F), by striking individuals with limited English proficiency. and inserting English learners;; and (D)by adding at the end the following:
					
 (G)homeless individuals described in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a);
 (H)youth who are in, or have aged out of, the foster care system; and (I)youth with a parent who—
 (i)is a member of the armed forces (as such term is defined in section 101(a)(4) of title 10, United States Code); and
 (ii)is on active duty (as such term is defined in section 101(d)(1) of such title).; (22)in paragraph (50) (as redesignated by paragraph (2)), by inserting (including paraprofessionals and specialized instructional support personnel) after supportive personnel;
 (23)in paragraph (52) (as redesignated by paragraph (2))— (A)in subparagraph (A), by striking Indian tribe or Indian tribes and inserting Indian Tribe or Indian Tribes; and
 (B)in subparagraph (D)— (i)by striking tribal and inserting Tribal; and
 (ii)by inserting or tribal lands after reservations; and (24)by adding at the end the following:
				
 (53)Tribal organizationThe term Tribal organization has the meaning given the term tribal organization in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (54)Universal design for learningThe term universal design for learning has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (55)Work-based learningThe term work-based learning means sustained interactions with industry or community professionals in real workplace settings, to the extent practicable, or simulated environments at an educational institution that foster in-depth, firsthand engagement with the tasks required in a given career field, that are aligned to curriculum and instruction..
 8.Transition provisionsSection 4 (20 U.S.C. 2303) is amended— (1)by striking the Secretary determines to be appropriate and inserting are necessary;
 (2)by striking Carl D. Perkins Career and Technical Education Improvement Act of 2006 each place it appears and inserting Strengthening Career and Technical Education for the 21st Century Act; and (3)by striking 1998 and inserting 2006.
 9.ProhibitionsSection 8 (20 U.S.C. 2306a) is amended— (1)in subsection (a), by striking Federal Government to mandate, and all that follows through the period at the end and inserting
				
 Federal Government—(1)to condition or incentivize the receipt of any grant, contract, or cooperative agreement, or the receipt of any priority or preference under such grant, contract, or cooperative agreement, upon a State, local educational agency, eligible agency, eligible recipient, eligible entity, or school’s adoption or implementation of specific instructional content, academic standards and assessments, curricula, or program of instruction (including any condition, priority, or preference to adopt the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a significant number of States, or any assessment, instructional content, or curriculum aligned to such standards);
 (2)through grants, contracts, or other cooperative agreements, to mandate, direct, or control a State, local educational agency, eligible agency, eligible recipient, eligible entity, or school’s specific instructional content, academic standards and assessments, curricula, or program of instruction (including any requirement, direction, or mandate to adopt the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a significant number of States, or any assessment, instructional content, or curriculum aligned to such standards); or
 (3)except as required under sections 112(b), 211(b), and 223— (A)to mandate, direct, or control the allocation of State or local resources; or
 (B)to mandate that a State or a political subdivision of a State spend any funds or incur any costs not paid for under this Act.; 
 (2)by amending subsection (d) to read as follows:  (d)Rule of ConstructionNothing in this section affects the applicability of subchapter II of chapter 5, and chapter 7, of title 5, United States Code, (commonly known as the “Administrative Procedure Act”) or chapter 8 of title 5, United States Code, commonly known as the “Congressional Review Act”).; and
 (3)by adding at the end the following:  (f)Congressional notice and comment (1)Notice to CongressNot less than 15 business days prior to issuing a notice of proposed rulemaking related to this Act in the Federal Register, the Secretary shall provide to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Education and the Workforce of the House of Representatives, and other relevant congressional committees, notice of the Secretary’s intent to issue a notice of proposed rulemaking that shall include—
 (A)a copy of the proposed regulation; (B)the need to issue the regulation;
 (C)a description of how the regulation is consistent with the scope of this Act; (D)the anticipated burden (including the time, cost, and paperwork burden) the regulation will impose on an eligible agency, institution, or recipient that may be impacted by the regulation, including the potential impact on rural areas;
 (E)the anticipated benefits to an eligible agency, institution, or recipient that may be impacted by the regulation, including in rural areas; and
 (F)any regulations that will be repealed when the new regulation is issued. (2)Comment period for CongressThe Secretary shall—
 (A)before issuing any notice of proposed rulemaking under this subsection, provide Congress with a comment period of 15 business days to make comments on the proposed regulation, beginning on the date that the Secretary provides the notice of intent to the appropriate committees of Congress under paragraph (1); and
 (B)include and seek to address all comments submitted by members of Congress in the public rulemaking record for the regulation published in the Federal Register.
 (3)Comment and Review Period; Emergency SituationsThe comment and review period for any proposed regulation shall be not less than 60 days unless an emergency requires a shorter period, in which case the Secretary shall—
 (A)designate the proposed regulation as an emergency with an explanation of the emergency in the notice to Congress under paragraph (1);
 (B)publish the length of the comment and review period in such notice and in the Federal Register; and (C)conduct immediately thereafter regional meetings to review such proposed regulation before issuing any final regulation..
 10.Authorization of appropriationsSection 9 (20 U.S.C. 2307) is amended to read as follows:  9.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act (other than sections 114 and 117)—
 (1)$1,229,568,538 for fiscal year 2019; (2)$1,246,782,498 for fiscal year 2020;
 (3)$1,264,237,452 for fiscal year 2021; (4)$1,281,936,777 for fiscal year 2022;
 (5)$1,299,883,892 for fiscal year 2023; and (6)$1,318,082,266 for fiscal year 2024..
		ICareer and technical education assistance to the States
			AAllotment and Allocation
 110.Reservations and State allotmentSection 111 (20 U.S.C. 2321) is amended to read as follows:  111.Reservations and State allotment (a)Reservations and State allotment (1)ReservationsFrom the amount appropriated under section 9 for each fiscal year, the Secretary shall reserve—
 (A)0.13 percent to carry out section 115; and (B)1.50 percent to carry out section 116, of which—
 (i)1.25 percent of the sum shall be available to carry out section 116(b); and (ii)0.25 percent of the sum shall be available to carry out section 116(h).
										(2)Foundational grant
 (A)In generalFrom the remainder of the amount appropriated under section 9 and not reserved under paragraph (1) for a fiscal year, the Secretary shall allot to a State for the fiscal year an amount equal to the amount the State received in fiscal year 2018.
 (B)Ratable reductionIf for any fiscal year the amount appropriated for allotments under this section is insufficient to satisfy the provisions of subparagraph (A), the payments to all States under such subparagraph shall be ratably reduced.
 (3)Additional fundsSubject to paragraph (4), from the additional funds remaining from the amount appropriated under section 9 and not expended under paragraphs (1) and (2) for a fiscal year, the Secretary shall allot to a State for the fiscal year—
 (A)an amount that bears the same ratio to 50 percent of the sum being allotted as the product of the population aged 15 to 19, inclusive, in the State in the fiscal year preceding the fiscal year for which the determination is made and the State’s allotment ratio bears to the sum of the corresponding products for all the States;
 (B)an amount that bears the same ratio to 20 percent of the sum being allotted as the product of the population aged 20 to 24, inclusive, in the State in the fiscal year preceding the fiscal year for which the determination is made and the State’s allotment ratio bears to the sum of the corresponding products for all the States;
 (C)an amount that bears the same ratio to 15 percent of the sum being allotted as the product of the population aged 25 to 65, inclusive, in the State in the fiscal year preceding the fiscal year for which the determination is made and the State’s allotment ratio bears to the sum of the corresponding products for all the States; and
 (D)an amount that bears the same ratio to 15 percent of the sum being allotted as the amounts allotted to the State under subparagraphs (A), (B), and (C) for such years bears to the sum of the amounts allotted to all the States under subparagraphs (A), (B), and (C) for such year.
									(4)Minimum allotment for years with additional funds
 (A)In generalSubject to subparagraph (B), for a fiscal year for which there are additional funds described in paragraph (3), no State shall receive for such fiscal year under paragraph (3) less than 1/2 of 1 percent of the additional funds available for such fiscal year. Amounts necessary for increasing such payments to States to comply with the preceding sentence shall be obtained by ratably reducing the amounts to be paid to other States.
 (B)Special ruleIn the case of a qualifying State, the minimum allotment under subparagraph (A) for a fiscal year for the qualifying State shall be the lesser of—
 (i)1/2 of 1 percent of the additional funds available for such fiscal year; and (ii)the product of—
 (I)1/3 of the additional funds; multiplied by (II)the quotient of—
 (aa)the qualifying State’s ratio described in subparagraph (C) for the fiscal year for which the determination is made; divided by
 (bb)the sum of all such ratios for all qualifying States for the fiscal year for which the determination is made.
 (C)RatioFor purposes of subparagraph (B)(ii)(II)(aa), the ratio for a qualifying State for a fiscal year shall be 1.00 less the quotient of—
 (i)the amount the qualifying State is allotted under paragraph (3) for the fiscal year; divided by (ii)1/2 of 1 percent of the amount appropriated under paragraph (3) for the fiscal year for which the determination is made.
 (D)DefinitionsIn this paragraph, the term qualifying State means a State (except the United States Virgin Islands) that, for the fiscal year for which a determination under this paragraph is made, would receive, under the allotment formula under paragraph (3) (without the application of this paragraph), an amount that would be less than the amount the State would receive under subparagraph (A) for such fiscal year.
 (b)ReallotmentIf the Secretary determines that any amount of any State’s allotment under subsection (a) for any fiscal year will not be required for such fiscal year for carrying out the activities for which such amount has been allotted, the Secretary shall make such amount available for reallotment. Any such reallotment among other States shall occur on such dates during the same year as the Secretary shall fix, and shall be made on the basis of criteria established by regulation. No funds may be reallotted for any use other than the use for which the funds were appropriated. Any amount reallotted to a State under this subsection for any fiscal year shall remain available for obligation during the succeeding fiscal year and shall be deemed to be part of the State’s allotment for the year in which the amount is obligated.
							(c)Allotment ratio
 (1)In generalThe allotment ratio for any State shall be 1.00 less the product of— (A)0.50; and
 (B)the quotient obtained by dividing the per capita income for the State by the per capita income for all the States (exclusive of the Commonwealth of Puerto Rico and the United States Virgin Islands), except that—
 (i)the allotment ratio in no case shall be more than 0.60 or less than 0.40; and (ii)the allotment ratio for the Commonwealth of Puerto Rico and the United States Virgin Islands shall be 0.60.
 (2)PromulgationThe allotment ratios shall be promulgated by the Secretary for each fiscal year between October 1 and December 31 of the fiscal year preceding the fiscal year for which the determination is made. Allotment ratios shall be computed on the basis of the average of the appropriate per capita incomes for the 3 most recent consecutive fiscal years for which satisfactory data are available.
 (3)Definition of per capita incomeFor the purpose of this section, the term per capita income means, with respect to a fiscal year, the total personal income in the calendar year ending in such year, divided by the population of the area concerned in such year.
 (4)Population determinationFor the purposes of this section, population shall be determined by the Secretary on the basis of the latest estimates available to the Department of Education.
 (d)Definition of StateFor the purpose of this section, the term State means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and the United States Virgin Islands..
 111.Within State allocationSection 112 (20 U.S.C. 2322) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking 10 percent and inserting 15 percent; (B)in paragraph (2)—
 (i)in subparagraph (A)— (I)by striking 1 percent and inserting 2 percent;
 (II)by striking State correctional institutions and institutions and inserting State correctional institutions, juvenile justice facilities, and educational institutions; and (III)by striking and after the semicolon; and
 (ii)by inserting after subparagraph (B) the following:  (C)an amount shall be made available for the recruitment of special populations to enroll in career and technical education programs, which shall be not less than the lesser of—
 (i)an amount equal to 0.1 percent; or (ii)$50,000; and;
 (C)in paragraph (3)(B), by striking a local plan; and inserting local applications;; and (2)in subsection (c), by striking section 135 and all that follows through the end and inserting
						
 section 135 in—(A)rural areas; (B)areas with high percentages of CTE concentrators or CTE participants;
 (C)areas with high numbers of CTE concentrators or CTE participants; and (D)areas with disparities or gaps in performance as described in section 113(b)(3)(C)(ii)(II)..
 112.AccountabilitySection 113 (20 U.S.C. 2323) is amended— (1)in subsection (b)—
 (A)in the subsection heading, by inserting Determined after State; (B)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by inserting State determined before performance; (ii)by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B);
 (iii)in subparagraph (A), by inserting and after the semicolon; and (iv)in subparagraph (B), as so redesignated—
 (I)by striking a State adjusted level of performance and inserting a State determined level of performance; and (II)by striking , and State levels of performance described in paragraph (3)(B) for each additional indicator of performance; and
 (C)by striking paragraph (2) and inserting the following:  (2)Indicators of performance (A)Core indicators of performance for CTE concentrators at the secondary levelEach eligible agency shall identify in the State plan core indicators of performance for CTE concentrators at the secondary level that are valid and reliable, and that include, at a minimum, measures of each of the following:
 (i)The percentage of CTE concentrators who graduate high school, as measured by— (I)the four-year adjusted cohort graduation rate (defined in section 8101 of the Elementary and Secondary Education Act of 1965); and
 (II)at the State’s discretion, the extended-year adjusted cohort graduation rate defined in such section 8101.
 (ii)CTE concentrator proficiency in the challenging State academic standards adopted by the State under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965, as measured by the academic assessments described in section 1111(b)(2) of such Act.
 (iii)The percentage of CTE concentrators who, in the second quarter following the program year after exiting from secondary education, are in postsecondary education or advanced training.
 (iv)The percentage of CTE concentrators who, in the second quarter following the program year after exiting from secondary education, are in military service or a service program that receives assistance under title I of the National and Community Service Act of 1990 (42 U.S.C. 12511 et seq.), are volunteers as described in section 5(a) of the Peace Corps Act (22 U.S.C. 2504(a)), or are employed (including those who are employed in high-skill, high-wage, or in-demand sectors or occupations).
 (v)Indicators of career and technical education program quality as follows: (I)That shall include at least 1 of the following:
 (aa)The percentage of CTE concentrators, as defined in section 3(12)(A), graduating from high school having attained a recognized postsecondary credential.
 (bb)The percentage of CTE concentrators, as defined in section 3(12)(A), graduating from high school having attained postsecondary credits in the relevant career and technical education program or program of study earned through a dual or concurrent enrollment program or another credit transfer agreement.
 (cc)The percentage of CTE concentrators, as defined in section 3(12)(A), graduating from high school having participated in work-based learning.
 (II)That may include any other measure of student success in career and technical education that is statewide, valid, and reliable, and comparable across the State.
 (vi)The percentage of CTE concentrators, as defined in section 3(12)(A), in career and technical education programs and programs of study that lead to non-traditional fields.
 (B)Core indicators of performance for CTE concentrators at the postsecondary levelEach eligible agency shall identify in the State plan core indicators of performance for CTE concentrators at the postsecondary level that are valid and reliable, and that include, at a minimum, measures of each of the following:
 (i)The percentage of CTE concentrators who, during the second quarter after program completion, remain enrolled in postsecondary education (disaggregated by postsecondary award level, including certificate, associate, or baccalaureate degree), or in advanced training.
 (ii)The percentage of CTE concentrators who, during the second quarter after program completion, are in military service or a service program that receives assistance under title I of the National and Community Service Act of 1990 (42 U.S.C. 12511 et seq.), are volunteers as described in section 5(a) of the Peace Corps Act (22 U.S.C. 2504(a)), or have placement or retention in employment (including those individuals who are employed in a high-skill, high-wage, or in-demand sector or occupation).
 (iii)The percentage of CTE concentrators who receive a recognized postsecondary credential during participation in or within 1 year of program completion.
 (iv)The percentage of CTE concentrators in career and technical education programs and programs of study that lead to non-traditional fields.
 (C)Alignment of performance indicatorsIn developing core indicators of performance under subparagraphs (A) and (B), an eligible agency shall, to the greatest extent possible, align the indicators so that substantially similar information gathered for other State and Federal programs, or for any other purpose, may be used to meet the requirements of this section.;
 (D)in paragraph (3)— (i)in the paragraph heading, by inserting determined after State;
 (ii)by amending subparagraph (A) to read as follows:  (A)State determined levels of performance for core indicators of performance (i)In general (I)Levels determined by the eligible agencyEach eligible agency, with input from eligible recipients, shall establish in the State plan submitted under section 122, for each year covered by the State plan, State determined levels of performance for each of the core indicators described under subparagraphs (A) and (B) of paragraph (2) for career and technical education activities authorized under this title. The level of performance for a core indicator shall be the same for all CTE concentrators in the State.
 (II)Technical assistanceThe Secretary may assist an eligible agency in establishing the State determined levels of performance under this subparagraph only at the request of that eligible agency.
 (III)RequirementsSuch State determined levels of performance shall, at a minimum— (aa)be expressed in a percentage or numerical form, so as to be objective, quantifiable, and measurable;
 (bb)require the State to continually make meaningful progress toward improving the performance of all career and technical education students, including the subgroups of students described in section 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965, and special populations, as described in section 3(48); and
 (cc)have been subject to the public comment process described in subparagraph (B), and the eligible agency has provided a written response;
 (dd)when adjusted pursuant to clause (ii), take into account how the levels of performance involved compare with the State levels of performance established for other States, considering factors including the characteristics of actual (as opposed to anticipated) CTE concentrators when the CTE concentrators entered the program, and the services or instruction to be provided;
 (ee)when adjusted under clause (ii), be higher than the average actual performance of the 2 most recently completed program years, except in the case of unanticipated circumstances that require revisions in accordance with clause (iii); and
 (ff)take into account the extent to which the State determined levels of performance advance the eligible agency’s goals, as set forth in the State plan.
 (ii)Allowable adjustment of State determined levels of performance for subsequent yearsPrior to the third program year covered by the State plan, each eligible agency may revise the State determined levels of performance for any of the core indicators of performance for the subsequent program years covered by the State plan, and submit the revised State determined levels of performance to the Secretary in a manner consistent with the requirements described in subclause (III) of clause (i) and the procedure described in section 122(f). If the eligible agency adjusts any levels of performance, the eligible agency shall adjust those levels in accordance with clause (i), and address written comments of stakeholders as described in subparagraph (B). The State determined adjusted levels of performance identified under this clause shall be considered to be the State determined levels of performance for the State for such years and shall be incorporated into the State plan.
 (iii)Unanticipated circumstancesIf unanticipated circumstances arise in a State or changes occur related to improvements in data or measurement approaches, the eligible agency, at the end of the program year, may revise the State determined levels of performance required under this subparagraph. Any such revision shall be carried out in the manner described in clause (ii). After public comment, as described in subparagraph (B), the eligible agency shall submit such revised levels of performance with evidence supporting the revision in a manner consistent with the procedure described in section 122(f).;
 (iii)by striking subparagraph (B) and inserting the following:  (B)Public comment (i)In GeneralEach eligible agency shall develop the levels of performance under subparagraph (A) in consultation with the stakeholders identified in section 122(c)(1)(A).
 (ii)Written commentsNot less than 60 days prior to submission of the State plan, the eligible agency shall provide such stakeholders with the opportunity to provide written comments to the eligible agency, which shall be included in the State plan, regarding how the levels of performance described under subparagraph (A)—
 (I)meet the requirements of the law; (II)support the improvement of performance of all CTE concentrators, including subgroups of students, as described in section 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965, and special populations, as described in section 3(48); and
 (III)support the needs of the local education and business community. (iii)Eligible agency responseEach eligible agency shall provide, in the State plan, a written response to the comments provided by stakeholders under clause (ii).; and
 (iv)by adding at the end the following:  (C) State report (i)In GeneralEach eligible agency that receives an allotment under section 111 shall annually prepare and submit to the Secretary a report regarding—
 (I)the progress of the State in achieving the State determined levels of performance on the core indicators of performance; and
 (II)the actual levels of performance for all CTE concentrators, and for each of the subgroups of students, as described in section 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965, and special populations, as described in section 3(48).
 (ii)DataExcept as provided in subparagraph (E), each eligible agency that receives an allotment under section 111 shall—
 (I)disaggregate data for each of the indicators of performance under paragraph (2)— (aa)for subgroups of students, as described in section 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965, and special populations, as described in section 3(48), that are served under this Act; and
 (bb)by the career and technical education programs or programs of study of the CTE concentrators, except that in a case in which reporting by such program or program of study is impractical, the data may be disaggregated by the career clusters of the CTE concentrators, if appropriate; and
 (II)identify and quantify any disparities or gaps in performance on the State determined levels of performance under subparagraph (A) between any such subgroup or special population and the performance of all CTE concentrators served by the eligible agency under this Act, which shall include a quantifiable description of the progress each such subgroup or special population of students served by the eligible agency under this Act has made in meeting the State determined levels of performance.
 (iii)NonduplicationThe Secretary shall ensure that each eligible agency does not report duplicative information under this section.
 (iv)Information disseminationThe Secretary shall— (I)make the information contained in such reports available to the general public through a variety of formats, including electronically through the Internet;
 (II)disseminate State-by-State comparisons of the information contained in such reports; and (III)provide the appropriate committees of Congress with copies of such reports.
 (D)State dissemination of actual levels of performanceAt the end of each program year, the eligible agency shall disseminate the actual levels of performance described in subparagraph (C)(i)(II)—
 (i)widely, including to students, parents, and educators; (ii)through a variety of means, including by electronic means; and
 (iii)in user-friendly formats and languages that are easily accessible, as determined by the eligible agency.
 (E)Rules for reporting dataThe disaggregation of data under this paragraph shall not be required when the number of students in a category is insufficient to yield statistically reliable information or when the results would reveal personally identifiable information about an individual student.; and
 (E)in paragraph (4)— (i)in subparagraph (A)—
 (I)in the subparagraph heading, by striking adjusted; (II)by striking clauses (iii) and (v), and redesignating clauses (iv) and (vi) as clauses (iii) and (v), respectively;
 (III)in clause (i)— (aa)in the matter preceding subclause (I)—
 (AA)by striking State adjusted levels of performance and inserting State determined levels of performance for each year of the plan; and (BB)by striking local adjusted levels and inserting local levels each place the term appears;
 (bb)in subclause (I)— (AA)by striking consistent with the State levels of performance established under paragraph (3), so as and inserting consistent with the form expressed in the State determined levels, so as; and
 (BB)by striking and after the semicolon; and (cc)in subclause (II), by striking “continually make progress toward improving the performance of career and technical education students.” and inserting continually make meaningful progress toward improving the performance of all CTE concentrators, including subgroups of students described in section 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965 and special populations, as described in section 3(48);; and
 (dd)by adding at the end the following:  (III)when adjusted as described in clause (iii), be higher than the average actual performance levels of the previous 2 program years, except in a case in which unanticipated circumstances arise with respect to the eligible recipient and that eligible recipient meets the requirements for revisions under clause (iv);
 (IV)when adjusted as described in clause (iii), take into account how the local levels of performance compare with the local levels of performance established for other eligible recipients, considering factors including the characteristics of actual (as opposed to anticipated) CTE concentrators at the time those CTE concentrators entered the program, and the services or instruction to be provided; and
 (V)set the local levels of performance using valid and reliable data that measures— (aa)the differences within the State in actual economic conditions (including differences in unemployment rates and job losses or gains in particular industries); and
 (bb)the abilities of the State and the eligible recipient to collect and access valid, reliable, and cost-effective data.;
 (IV)in clause (ii)— (aa)in the clause heading, by striking plan and inserting application;
 (bb)by striking plan and inserting application; and (cc)by striking the first 2 and inserting each of the;
 (V)by amending clause (iii), as redesignated by subclause (II), to read as follows:  (iii)Allowable adjustments of local levels of performance for subsequent yearsPrior to the third program year covered by the local application, the eligible recipient may, if the eligible recipient reaches an agreement with the eligible agency, adjust the local levels of performance for any of the core indicators of performance for the subsequent program years covered by the local application, in accordance with that agreement and with this subparagraph. The local adjusted levels of performance agreed to under this clause shall be considered to be the local levels of performance for the eligible recipient for such years and shall be incorporated into the local application.; and
 (VI)in clause (v), as redesignated by subclause (II), by striking “If unanticipated circumstances arise with respect to an eligible recipient resulting in a significant change in the factors described in clause (v), the eligible recipient may request that the local adjusted levels of performance agreed to under clause (iii) or (iv) be revised.” and inserting If unanticipated circumstances arise, or changes occur related to improvements in data or measurement approaches, the eligible recipient may request that the local levels of performance agreed to under clauses (i) and (iii) be revised.;
 (ii)by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B); and (iii)in subparagraph (B), as redesignated by clause (ii)—
 (I)in clause (i), by striking the data described in clause (ii)(I), regarding the progress of such recipient in achieving the local adjusted levels of performance and inserting the data on the actual performance levels described in clause (ii), including the progress of such recipient in achieving the local levels of performance;
 (II)in clause (ii)— (aa)in sublcause (I)—
 (AA)by striking section 1111(h)(1)(C)(i) and inserting section 1111(h)(1)(C)(ii); (BB)by striking section 3(29) and inserting section 3(48); and
 (CC)by striking and after the semicolon; and (bb)in subclause (II)—
 (AA)by inserting “, as described in paragraph 3(C)(ii)(II),” after “gaps in performance”; (BB)by inserting “as described in subclause (I) (including special populations)” after “category of students”;
 (CC)by striking all students and inserting all CTE concentrators; (DD)by striking the period at the end and inserting ; and; and
 (EE)by adding at the end the following:  (III)disaggregate data by the career and technical education programs or programs of study of the CTE concentrators, except that in a case in which reporting by such program or program of study is impractical, the data may be disaggregated by the career clusters of the CTE concentrators, if appropriate.;
 (III)in clause (iii), by striking “subsection (c)(3)” and inserting paragraph (3)(C)(iii); (IV)in clause (iv), by striking clause (ii) and inserting this paragraph;
 (V)by striking clause (v) and inserting the following:  (v)AvailabilityThe report described in clause (i) shall be made available by the eligible recipient through a variety of formats, including electronically through the Internet, to students, parents, educators, and the public, and the information contained in such report shall be in a format that is understandable and uniform, and to the extent practicable, provided in a language that students, parents, and educators can understand.; and
 (2)by striking subsection (c). 113.National activitiesSection 114 (20 U.S.C. 2324) is amended—
 (1)in subsection (a)(1)— (A)by striking The Secretary shall the first place it appears and inserting The Secretary shall, in consultation with the Director,; and
 (B)by inserting from eligible agencies under section 113(b)(3)(C) after pursuant to this title; (2)by amending subsection (b) to read as follows:
						
 (b)Reasonable costThe Secretary shall take such action as may be necessary to secure at reasonable cost the information required by this title. To ensure reasonable cost, the Secretary, in consultation with the National Center for Education Statistics and the Office of Career, Technical, and Adult Education shall determine the methodology to be used and the frequency with which such information is to be collected.;
 (3)in subsection (c)— (A)in paragraph (1), by striking Secretary may and inserting Secretary shall;
 (B)in paragraph (2)— (i)in subparagraph (B), by inserting , acting through the Director, after describe how the Secretary; and
 (ii)in subparagraph (C), by inserting “, in consultation with the Director,” after “Secretary”; (4)in subsection (d)—
 (A)in paragraph (1)— (i)in subparagraph (A)—
 (I)by inserting , acting through the Director, after The Secretary; (II)by inserting and the plan developed under subsection (c) after described in paragraph (2); and
 (III)by striking assessment each place such term appears and inserting evaluation; (ii)in subparagraph (B)—
 (I)in clause (v), by striking ; and and inserting a semicolon; (II)in clause (vi)—
 (aa)by inserting qualified before intermediaries; and (bb)by striking the period at the end and inserting , which may include individuals with expertise in addressing inequities in access to, and in opportunities for, academic and technical skill attainment;; and
 (III)by adding at the end the following:  (vii)representatives of Indian Tribes and Tribal organizations; and
 (viii)representatives of special populations.; and (iii)in subparagraph (C)—
 (I)by inserting the Director, after the Secretary,; and (II)by striking assessment and inserting evaluation;
 (B)in paragraph (2)— (i)in the heading, by striking and assessment;
 (ii)in subparagraph (A)— (I)by striking subsection (e), the Secretary and inserting subsection (f), the Secretary, acting through the Director,;
 (II)by striking an independent evaluation and assessment and inserting a series of research and evaluation initiatives for each year for which funds are appropriated to carry out this Act, which are aligned with the plan in subsection (c)(2),;
 (III)by striking Carl D. Perkins Career and Technical Education Improvement Act of 2006 and inserting Strengthening Career and Technical Education for the 21st Century Act; (IV)by inserting to institutions of higher education or a consortia of one or more institutions of higher education and one or more private nonprofit organizations or agenciesafter basis; and
 (V)by adding at the end the following: Whenever possible, data used for the evaluation for a fiscal year shall be data from the most recent fiscal year for which such data are available, and from the 5-year period preceding that fiscal year.; and
 (iii)by amending subparagraph (B) to read as follows:  (B)ContentsThe evaluation required under subparagraph (A) shall include descriptions and evaluations of—
 (i)the extent and success of the integration of challenging State academic standards adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 and career and technical education for students participating in career and technical education programs, including a review of the effect of such integration on the academic and technical proficiency achievement of such students, including—
 (I)the number of such students that receive a regular high school diploma, as such term is defined under section 8101 of the Elementary and Secondary Education Act of 1965 or a State-defined alternative diploma described in section 8101(25)(A)(ii)(I)(bb) of such Act;
 (II)the number of such students that are high school students that receive a recognized postsecondary credential; and
 (III)the number of such students that are high school students that earn credit toward a recognized postsecondary credential;
 (ii)the extent to which career and technical education programs and programs of study prepare students, including special populations, for subsequent employment in high-skill, high-wage occupations (including those in which mathematics and science skills are critical, which may include computer science), or for participation in postsecondary education;
 (iii)employer involvement in, benefit from, and satisfaction with, career and technical education programs and programs of study and career and technical education students’ preparation for employment;
 (iv)efforts to expand access to career and technical education programs of study for all students; (v)innovative approaches to work-based learning programs that increase participation and alignment with employment in high-growth industries, including in rural and low-income areas;
 (vi)the effectiveness of different delivery systems and approaches for career and technical education, including comprehensive high schools, technical high schools, area technical centers, career academies, community and technical colleges, early college high schools, pre-apprenticeship programs, voluntary after-school programs, and individual course offerings, including dual or concurrent enrollment program courses, as well as communication strategies for promoting career and technical education opportunities involving teachers, school counselors, and parents or other guardians;
 (vii)the extent to which career and technical education programs supported by this Act are grounded on evidence-based research;
 (viii)the impact of the amendments to this Act made under the Strengthening Career and Technical Education for the 21st Century Act, including comparisons, where appropriate, of— (I)the use of the comprehensive needs assessment under section 134(c);
 (II)the implementation of programs of study; and (III)coordination of planning and program delivery with other relevant laws, including the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) and the Elementary and Secondary Education Act of 1965;
 (ix)changes in career and technical education program accountability as described in section 113 and any effects of such changes on program delivery and program quality;
 (x)changes in student enrollment patterns; and (xi)efforts to reduce disparities or performance gaps described in section 113(b)(3)(C)(ii)(II).; and
 (iv)in subparagraph (C)— (I)in clause (i)—
 (aa)in the matter preceding subclause (I), by inserting , in consultation with the Director, after The Secretary; and (bb)by striking subclauses (I) and (II) and inserting the following:
										
 (I)not later than 2 years after the date of enactment of the Strengthening Career and Technical Education for the 21st Century Act, an interim report regarding the evaluation and summary of research activities carried out under this section that builds on studies and analyses existing as of such date of enactment;
 (II)not later than 4 years after the date of enactment of the Strengthening Career and Technical Education for the 21st Century Act, a final report summarizing the studies and analyses that relate to the evaluation and summary of research activities carried out under this section; and
 (III)a biennial update to such final report for succeeding years.; (II)in clause (ii), by inserting “the Director,” after “the President, the Secretary,” each place the term appears; and
 (III)by adding after clause (ii) the following:  (iii)DisseminationIn addition to submitting the reports required under clause (i), the Secretary shall disseminate the results of the evaluation widely and on a timely basis in order to increase the understanding among State and local officials and educators of the effectiveness of programs and activities supported under the Act and of the career and technical education programs and programs of study that are most likely to produce positive educational and employment outcomes.;
 (C)in subparagraph (3)(A), by striking State adjusted levels of performance described in section 113(b) and inserting State determined levels of performance described in section 113(b), as long as such information does not reveal any personally identifiable information; and
 (D)by striking paragraphs (4) and (5) and inserting the following:  (4)Research (A)In GeneralFrom amounts made available under subsection (f), the Secretary, after consultation with the Director, the Commissioner for Education Research, and the States, and with input from the independent advisory panel established under subsection (d)(1)(A), shall award grants, on a competitive basis, to institutions of higher education, or to consortia of one or more institutions of higher education and one or more private nonprofit organizations or agencies, to carry out one or more of the activities described in subparagraph (B).
 (B)Grant activitiesAn institution or consortium receiving a grant under this paragraph shall use grant funds to carry out one or more of the following activities:
 (i)Evidence-based research and evaluation for the purpose of developing, improving, and identifying the most successful methods for—
 (I)eliminating inequities in access to, and in opportunities for, learning, skill development, or effective teaching in career and technical education programs; and
 (II)addressing the education, employment, and training needs of CTE participants, including special populations, in career and technical education programs or programs of study.
 (ii)Research on, and evaluation of, the impact of changes made by the Strengthening Career and Technical Education for the 21st Century Act, including State-by-State comparisons, where appropriate, of— (I)the use of the needs assessment under section 134(c);
 (II)the implementation of programs of study; (III)how States have implemented provisions of the Act, including both fiscal and programmatic elements;
 (IV)career and technical education funding and finance models; and (V)coordination with other relevant laws, including the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), the Elementary and Secondary Education Act of 1965, and the Higher Education Act of 1965.
 (iii)Research and analyses that provide longitudinal information with respect to career and technical education programs and programs of study and student achievement.
 (iv)To carry out, evaluate, or research innovative methods that support high-quality implementation of career and technical education programs and programs of study and student achievement related to career and technical education, including—
 (I)creating or expanding dual or concurrent enrollment program activities and early college high schools;
 (II)awarding of academic credit or academic alignment for industry recognized credentials, competency-based education, or work-based learning;
 (III)making available open, searchable, and comparable information on the quality of industry recognized credentials, including the related skills or competencies, attainment by CTE concentrators, related employment and earnings outcomes, labor market value, and use by employers; or
 (IV)initiatives to facilitate the transition of sub-baccalaureate career and technical education students into baccalaureate degree programs, including barriers affecting rural students and special populations.
 (C)ReportEach institution or consortium receiving a grant under this paragraph shall annually prepare a report containing information about the key research findings of such entity under this paragraph and shall submit copies of the report to the Secretary, the Director, the relevant committees of Congress, the Library of Congress, and each eligible agency.
 (D)DisseminationEach institution or consortium receiving a grant under this paragraph shall conduct dissemination and training activities based on the research carried out under this paragraph on a timely basis, including through dissemination networks and, as appropriate and relevant, technical assistance providers within the Department.;
 (5)by redesignating subsection (e) as subsection (f); (6)by inserting after subsection (d) the following:
						
							(e)Innovation and modernization
 (1)Grant programTo identify, support, and rigorously evaluate evidence-based and innovative strategies and activities to improve and modernize career and technical education and align workforce skills with labor market needs as part of the State plan under section 122 and local application under section 134 and the requirements of this subsection, the Secretary may use not more than 20 percent of the amounts appropriated under subsection (f) to award grants to eligible entities, eligible institutions, or eligible recipients to carry out the activities described in paragraph (7).
								(2)Non-Federal Match
 (A)Matching funds requiredExcept as provided under subparagraph (B), to receive a grant under this subsection, an eligible entity, eligible institution, or eligible recipient shall, through cash or in-kind contributions, provide matching funds from non-Federal sources in an amount equal to not less than 50 percent of the funds provided under such grant.
 (B)ExceptionThe Secretary may waive the matching fund requirement under subparagraph (A) if the eligible entity, eligible institution, or eligible recipient demonstrates exceptional circumstances.
 (3)ApplicationTo receive a grant under this subsection, an eligible entity, eligible institution, or eligible recipient shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum—
 (A)an identification and designation of the agency, institution, or school responsible for the administration and supervision of the program assisted under this paragraph;
 (B)a description of the budget for the project, the source and amount of the matching funds required under paragraph (2)(A), and how the applicant will continue the project after the grant period ends, if applicable;
 (C)a description of how the applicant will use the grant funds, including how such funds will directly benefit students, including special populations, served by the applicant;
 (D)a description of how the program assisted under this subsection will be coordinated with the activities carried out under section 124 or 135;
 (E)a description of how the career and technical education programs or programs of study to be implemented with grant funds reflect the needs of regional, State, or local employers, as demonstrated by the comprehensive needs assessment under section 134(c);
 (F)a description of how the program assisted under this subsection will be evaluated and how that evaluation may inform the report described in subsection (d)(2)(C); and
 (G)an assurance that the applicant will— (i)provide information to the Secretary, as requested, for evaluations that the Secretary may carry out; and
 (ii)make data available to third parties for validation, in accordance with applicable data privacy laws, including section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the ‘Family Educational Rights and Privacy Act of 1974’).
 (4)PriorityIn awarding grants under this subsection, the Secretary shall give priority to applications from eligible entities, eligible institutions, or eligible recipients that will predominantly serve students from low-income families.
								(5)Geographic diversity
 (A)In generalIn awarding grants under this subsection, the Secretary shall award no less than 25 percent of the total available funds for any fiscal year to eligible entities, eligible institutions, or eligible recipients proposing to fund career and technical education activities that serve—
 (i)a local educational agency with an urban-centric district locale code of 32, 33, 41, 42, or 43, as determined by the Secretary;
 (ii)an institution of higher education primarily serving the one or more areas served by such a local educational agency;
 (iii)a consortium of such local educational agencies or such institutions of higher education; (iv)a partnership between—
 (I)an educational service agency or a nonprofit organization; and (II)such a local educational agency or such an institution of higher education; or
 (v)a partnership between— (I)a grant recipient described in clause (i) or (ii); and
 (II)a State educational agency. (B)ExceptionNotwithstanding subparagraph (A), the Secretary shall reduce the amount of funds made available under such clause if the Secretary does not receive a sufficient number of applications of sufficient quality.
									(6)Duration
 (A)In GeneralGrants awarded under this subsection shall be for a period of not more than 3 years. (B)ExtensionThe Secretary may extend such grants for not more than 1 additional 2-year period if the grantee demonstrates to the Secretary that the grantee is achieving the grantee's program objectives and, as applicable, has improved education outcomes for career and technical education students, including special populations.
 (7)Uses of fundsAn eligible entity, eligible institution, or eligible recipient that is awarded a grant under this subsection shall use the grant funds to create, develop, implement, replicate, or take to scale evidence-based, field-initiated innovations to modernize and improve effectiveness and alignment of career and technical education and to improve student outcomes in career and technical education, and rigorously evaluate such innovations, through one or more of the following activities:
 (A)Designing and implementing courses or programs of study aligned to labor market needs in new or emerging fields and working with industry to upgrade equipment, technology, and related curriculum used in career and technical education programs, which—
 (i)is needed for the development, expansion, and implementation of State-approved career and technical education programs of study; and
 (ii)includes the development or acquisition of instructional materials associated with the equipment and technology purchased by an eligible entity, eligible institution, or eligible recipient through the grant.
 (B)Improving career and technical education outcomes of students served by eligible entities, eligible institutions, or eligible recipients through activities such as—
 (i)supporting the development and enhancement of innovative delivery models for career and technical education related work-based learning, including school-based simulated work sites, mentoring, work site visits, job shadowing, project-based learning, and skills-based and paid internships;
 (ii)increasing the effective use of technology within career and technical education programs and programs of study;
 (iii)supporting new models for integrating academic content at the secondary and postsecondary level in career and technical education; or
 (iv)integrating science, technology, engineering, and mathematics fields, including computer science education, with career and technical education.
 (C)Improving the transition of students— (i)from secondary education to postsecondary education or employment through programs, activities, or services that may include the creation, development, or expansion of dual or concurrent enrollment programs, articulation agreements, credit transfer agreements, and competency-based education; or
 (ii)from the completion of one postsecondary program to another postsecondary program that awards a recognized postsecondary credential.
 (D)Supporting the development and enhancement of innovative delivery models for career and technical education.
 (E)Working with industry to design and implement courses or programs of study aligned to labor market needs in new or emerging fields.
 (F)Supporting innovative approaches to career and technical education by redesigning the high school experience for students, which may include evidence-based transitional support strategies for students who have not met postsecondary education eligibility requirements.
 (G)Creating or expanding recruitment, retention, or professional development activities for career and technical education teachers, faculty, school leaders, administrators, specialized instructional support personnel, career guidance and academic counselors, and paraprofessionals, which may include—
 (i)providing resources and training to improve instruction for, and provide appropriate accommodations to, special populations;
 (ii)externships or site visits with business and industry; (iii)the integration of coherent and rigorous academic content standards and career and technical education curricula, including through opportunities for appropriate academic and career and technical education teachers to jointly develop and implement curricula and pedagogical strategies;
 (iv)mentoring by experienced teachers; (v)providing resources or assistance with meeting State teacher licensure and credential requirements; or
 (vi)training for career guidance and academic counselors at the secondary level to improve awareness of postsecondary education and postsecondary career options, and improve the ability of such counselors to communicate to students the career opportunities and employment trends.
 (H)Improving CTE concentrator employment outcomes in non-traditional fields. (I)Supporting the use of career and technical education programs and programs of study in a coordinated strategy to address identified employer needs and workforce shortages, such as shortages in the early childhood, elementary school, and secondary school education workforce.
 (J)Providing integrated student support that addresses the comprehensive needs of students, such as incorporating accelerated and differentiated learning opportunities supported by evidence-based strategies for special populations.
 (K)Establishing an online portal for career and technical education students, including special populations, preparing for postsecondary career and technical education, which may include opportunities for mentoring, gaining financial literacy skills, and identifying career opportunities and interests, and a platform to establish online savings accounts to be used exclusively for postsecondary career and technical education programs and programs of study.
 (L)Developing and implementing a pay for success initiative. (8)EvaluationEach eligible entity, eligible institution, or eligible recipient receiving a grant under this subsection shall provide for an independent evaluation of the activities carried out using such grant and submit to the Secretary an annual report that includes—
 (A)a description of how funds received under this paragraph were used; (B)the performance of the eligible entity, eligible institution, or eligible recipient with respect to, at a minimum, the performance indicators described under section 113, as applicable, and disaggregated by—
 (i)subgroups of students described in section 1111(c)(2)(B) of the Elementary and Secondary Education Act of 1965;
 (ii)special populations; and (iii)as appropriate, each career and technical education program and program of study; and
 (C)a quantitative analysis of the effectiveness of the project carried out under this paragraph.; and (7)by amending subsection (f), as redesignated by paragraph (5), to read as follows:
						
 (f)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section— (1)$7,651,051 for fiscal year 2019;
 (2)$7,758,166 for fiscal year 2020; (3)$7,866,780 for fiscal year 2021;
 (4)$7,976,915 for fiscal year 2022; (5)$8,088,592 for fiscal year 2023; and
 (6)$8,201,832 for fiscal year 2024.. 114.Assistance for the outlying areasSection 115 (20 U.S.C. 2325) is amended—
 (1)in subsection (a)(3), by striking subject to subsection (d) and inserting subject to subsection (b); (2)by striking subsections (b) and (c); and
 (3)by redesignating subsection (d) as subsection (b). 115.Native American ProgramsSection 116 (20 U.S.C. 2326) is amended—
 (1)in subsection (a)— (A)in paragraph (1), in the paragraph heading, by striking native and inserting Native;
 (B)by striking paragraph (3); (C)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively;
 (D)in paragraph (3) (as redesignated by subparagraph (C)), in the paragraph heading, by striking hawaiian and inserting Hawaiian; and (E)in paragraph (4) (as redesignated by subparagraph (C))—
 (i)in the paragraph heading, by striking hawaiian and inserting Hawaiian; and (ii)by inserting (20 U.S.C. 7517) after Act;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking tribes and inserting Tribes; and (ii)by striking tribal and inserting Tribal;
 (B)in paragraph (2)— (i)by striking the paragraph heading and inserting Indian Tribes and Tribal organizations.—;
 (ii)by striking Indian tribe or tribal organization and inserting Indian Tribe or Tribal organization; (iii)by striking 450f and inserting 5321; and
 (iv)by striking 455–457 and inserting 5345–5347; (C)in paragraph (3)—
 (i)in the paragraph heading, by striking bureau of indian affairs and inserting Bureau of Indian Education; (ii)by striking tribe and inserting Tribe;
 (iii)by striking tribal and inserting Tribal; and (iv)by striking Bureau of Indian Affairs and inserting Bureau of Indian Education;
 (D)in paragraph (4)— (i)by striking Bureau of Indian Affairs each place the term appears and inserting Bureau of Indian Education; and
 (ii)by striking Assistant Secretary of the Interior for Indian Affairs and inserting Director of the Bureau of Indian Education; (E)in paragraph (5)(A), by striking Indian tribes, tribal organizations, and individual tribal members and inserting Indian Tribes, Tribal organizations, and individual Tribal members; and
 (F)in paragraph (6)— (i)by striking tribe each place the term appears and inserting Tribe; and
 (ii)by striking tribal each place the term appears and inserting Tribal; (3)in subsection (c)—
 (A)by redesignating paragraph (2) as paragraph (3); and (B)by inserting after paragraph (1) the following:
							
 (2)Special ruleNotwithstanding section 3(5)(A)(iii), funds made available under this section may be used to provide preparatory, refresher, and remedial education services that are designed to enable students to achieve success in career and technical education programs or programs of study.;
 (4)in subsection (d), by striking tribe each place the term appears and inserting Tribe; (5)in subsection (e)(1), by striking tribal and inserting Tribal;
 (6)in subsection (f), by striking tribe and inserting Tribe; and (7)in subsection (g), by striking tribe each place the term appears and inserting Tribe.
 116.Tribally controlled postsecondary career and technical institutionsSection 117 (20 U.S.C. 2327) is amended— (1)in subsection (a)(2), by striking (25 U.S.C. 640a et seq.) and inserting (Public Law 92–189; 85 Stat. 646);
 (2)in subsection (d), by striking (25 U.S.C. 640a et seq.) and inserting (Public Law 92–189; 85 Stat. 646); (3)in subsection (f)(3), by striking tribe each place the term appears and inserting Tribe;
 (4)in subsection (h)— (A)in the paragraph heading, by striking indian tribe and inserting Indian Tribe; and
 (B)by striking terms Indian and Indian tribe have the meanings given the terms in and inserting terms Indian and Indian Tribe have the meanings given the terms Indian and Indian tribe, respectively, in; and (5)by striking subsection (i) and inserting the following:
						
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$9,762,539 for fiscal year 2019;
 (2)$9,899,215 for fiscal year 2020; (3)$10,037,804 for fiscal year 2021;
 (4)$10,178,333 for fiscal year 2022; (5)$10,320,829 for fiscal year 2023; and
 (6)$10,465,321 for fiscal year 2024.. 117.Occupational and employment informationSection 118 (20 U.S.C. 2328) is repealed.
				BState provisions
 121.State administrationSection 121(a)(2) (20 U.S.C. 2341(a)(2)) is amended by striking parents and all that follows through the end of the paragraph and inserting teachers, faculty, specialized instructional support personnel, paraprofessionals, school leaders, authorized public chartering agencies and charter school leaders (consistent with State law), employers, representatives of business (including small businesses), labor organizations, eligible recipients, local program administrators, State and local officials, Indian Tribes or Tribal organizations present in the State, parents, students, and community organizations;.
 122.State planSection 122 (20 U.S.C. 2342) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking a State plan for a 6-year period, and inserting every 4 years a State plan for a 4-year period, consistent with subsection (b),; and
 (ii)by striking Carl D. Perkins Career and Technical Education Improvement Act of 2006 and inserting Strengthening Career and Technical Education for the 21st Century Act; (B)in paragraph (2)(B), by striking 6-year period and inserting 4-year period;
 (C)in paragraph (3), by striking (including charter school and all that follows through and community organizations) and inserting (including teachers, faculty, specialized instructional support personnel, paraprofessionals, school leaders, authorized public chartering agencies and charter school leaders (consistent with State law), employers, labor organizations, parents, students, Indian Tribes and Tribal organizations that may be present in the State, and community organizations); and
 (D)by adding at the end the following:  (4)Public commentEach eligible agency shall make the State plan publicly available for public comment for a period of not less than 30 days, by electronic means and in an easily accessible format, prior to submission to the Secretary for approval under this subsection. In the plan the eligible agency files under this subsection, the eligible agency shall provide an assurance that public comments were taken into account in the development of the State plan.
 (5)Submission of subsequent plansAny State plan submitted by an eligible agency after the first 4-year State plan is submitted under this section shall be submitted not later than 120 days prior to the end of the 4-year period covered by the preceding State plan.; and
 (2)by striking subsections (b) through (e) and inserting the following:  (b)Options for submission of state plan (1)Combined planThe eligible agency may submit a combined plan that meets the requirements of this section and the requirements of section 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3113).
 (2)Notice to SecretaryThe eligible agency shall inform the Secretary of whether the eligible agency intends to submit a combined plan described in paragraph (1) or a single plan.
								(c)Plan development
 (1)In generalThe eligible agency shall— (A)develop the State plan in consultation with—
 (i)representatives of secondary and postsecondary career and technical education programs, including eligible recipients and representatives of 2-year minority-serving institutions and historically Black colleges and universities and tribally controlled colleges or universities in States where such institutions are in existence, adult career and technical education providers, and charter school representatives in States where such schools are in existence, which shall include teachers, faculty, school leaders, specialized instructional support personnel, career and academic guidance counselors, and paraprofessionals;
 (ii)interested community representatives, including parents, students, and community organizations; (iii)representatives of the State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111) (referred to in this section as the State board);
 (iv)members and representatives of special populations; (v)representatives of business and industry (including representatives of small business), which shall include representatives of industry and sector partnerships in the State, as appropriate, and representatives of labor organizations in the State;
 (vi)representatives of agencies serving out-of-school youth, homeless children and youth, and at-risk youth, including the State Coordinator for Education of Homeless Children and Youths established or designated under section 722(d)(3) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(d)(3));
 (vii)representatives of Indian Tribes and Tribal organizations located in, or providing services in, the State; and
 (viii)individuals with disabilities; and (B)consult the Governor of the State, and the heads of other State agencies with authority for career and technical education programs that are not the eligible agency, with respect to the development of the State plan.
 (2)Activities and proceduresThe eligible agency shall develop effective activities and procedures, including access to information needed to use such procedures, to allow the individuals and entities described in paragraph (1) to participate in State and local decisions that relate to development of the State plan.
 (3)Consultation with the GovernorThe consultation described in paragraph (1)(B) shall include meetings of officials from the eligible agency and the Governor’s office and shall occur—
 (A)during the development of such plan; and (B)prior to submission of the plan to the Secretary.
 (d)Plan contentsThe State plan shall include— (1)a summary of State-supported workforce development activities (including education and training) in the State, including the degree to which the State’s career and technical education programs and programs of study are aligned with and address the education and skill needs of the employers in the State identified by the State board;
 (2)the State’s strategic vision and set of goals for preparing an educated and skilled workforce (including special populations) and for meeting the skilled workforce needs of employers, including in existing and emerging in-demand industry sectors and occupations as identified by the State, and how the State’s career and technical education programs will help to meet these goals;
 (3)a strategy for any joint planning, alignment, coordination, and leveraging of funds— (A)between the State’s career and technical education programs and programs of study with the State’s workforce development system, to achieve the strategic vision and goals described in paragraph (2), including the core programs defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102) and the elements related to system alignment under section 102(b)(2)(B) of such Act (29 U.S.C. 3112(b)(2)(B)); and
 (B)for programs carried out under this title with other Federal programs, which may include programs funded under the Elementary and Secondary Education Act of 1965 and the Higher Education Act of 1965;
 (4)a description of the career and technical education programs or programs of study that will be supported, developed, or improved at the State level, including descriptions of—
 (A)the programs of study to be developed at the State level and made available for adoption by eligible recipients;
 (B)the process and criteria to be used for approving locally developed programs of study or career pathways, including how such programs address State workforce development and education needs and the criteria to assess the extent to which the local application under section 132 will—
 (i)promote continuous improvement in academic achievement and technical skill attainment; (ii)expand access to career and technical education for special populations; and
 (iii)support the alignment of employability skills; (C)how the eligible agency will—
 (i)make information on approved programs of study and career pathways (including career exploration, work-based learning opportunities, early college high schools, and dual or concurrent enrollment program opportunities) and guidance and advisement resources, available to students (and parents, as appropriate), representatives of secondary and postsecondary education, and special populations, and to the extent practicable, provide that information and those resources in a language students, parents, and educators can understand;
 (ii)facilitate collaboration among eligible recipients in the development of career and technical education programs and programs of study and career pathways to ensure nonduplication of eligible recipients’ development of programs of study and career pathways;
 (iii)use State, regional, or local labor market data to determine alignment of eligible recipients’ programs of study to the needs of the State, regional, or local economy, including in-demand industry sectors and occupations identified by the State board, and to align career and technical education with such needs, as appropriate;
 (iv)ensure equal access to approved career and technical education programs of study and activities assisted under this Act for special populations;
 (v)coordinate with the State board to support the local development of career pathways and articulate processes by which career pathways will be developed by local workforce development boards, as appropriate;
 (vi)support effective and meaningful collaboration between secondary schools, postsecondary institutions, and employers to provide students with experience in, and understanding of, all aspects of an industry, which may include work-based learning such as internships, mentorships, simulated work environments, and other hands-on or inquiry-based learning activities; and
 (vii)improve outcomes and reduce performance gaps for CTE concentrators, including those who are members of special populations; and
 (D)how the eligible agency may include the opportunity for secondary school students to participate in dual or concurrent enrollment programs, early college high school, or competency-based education;
 (5)a description of the criteria and process for how the eligible agency will approve eligible recipients for funds under this Act, including how—
 (A)each eligible recipient will promote academic achievement; (B)each eligible recipient will promote skill attainment, including skill attainment that leads to a recognized postsecondary credential; and
 (C)each eligible recipient will ensure the comprehensive needs assessment under section 134(c) takes into consideration local economic and education needs, including, where appropriate, in-demand industry sectors and occupations;
 (6)a description of how the eligible agency will support the recruitment and preparation of teachers, including special education teachers, faculty, school principals, administrators, specialized instructional support personnel, and paraprofessionals to provide career and technical education instruction, leadership, and support, including professional development that provides the knowledge and skills needed to work with and improve instruction for special populations;
 (7)a description of how the eligible agency will use State leadership funds under section 124; (8)a description of how funds received by the eligible agency through the allotment made under section 111 will be distributed—
 (A)among career and technical education at the secondary level, or career and technical education at the postsecondary and adult level, or both, including how such distribution will most effectively provide students with the skills needed to succeed in the workplace; and
 (B)among any consortia that may be formed among secondary schools and eligible institutions, and how funds will be distributed among the members of the consortia, including the rationale for such distribution and how it will most effectively provide students with the skills needed to succeed in the workplace;
 (9)a description of the eligible agency’s program strategies for special populations, including a description of how individuals who are members of special populations—
 (A)will be provided with equal access to activities assisted under this Act; (B)will not be discriminated against on the basis of status as a member of a special population;
 (C)will be provided with programs designed to enable individuals who are members of special populations to meet or exceed State determined levels of performance described in section 113, and prepare special populations for further learning and for high-skill, high-wage, or in-demand industry sectors or occupations;
 (D)will be provided with appropriate accommodations; and (E)will be provided instruction and work-based learning opportunities in integrated settings that support competitive, integrated employment;
 (10)a description of the procedure the eligible agency will adopt for determining State determined levels of performance described in section 113, which, at a minimum, shall include—
 (A)a description of the process for public comment under section 113(b)(3)(B) as part of the development of the State determined levels of performance under section 113(b);
 (B)an explanation of the State determined levels of performance; and (C)a description of how the State determined levels of performance set by the eligible agency align with the levels, goals, and objectives of other Federal and State laws;
 (11)a description of how the eligible agency will address disparities or gaps in performance, as described in section 113(b)(3)(C)(ii)(II), in each of the plan years, and if no meaningful progress has been achieved prior to the third program year, a description of the additional actions the eligible agency will take to eliminate these disparities or gaps;
 (12)describes how the eligible agency will involve parents, academic and career and technical education teachers, administrators, faculty, career guidance and academic counselors, local business (including small businesses), labor organizations, and representatives of Indian Tribes and Tribal organizations, as appropriate, in the planning, development, implementation, and evaluation of such career and technical education programs; and
 (13)assurances that— (A)the eligible agency will comply with the requirements of this Act and the provisions of the State plan, including the provision of a financial audit of funds received under this Act, which may be included as part of an audit of other Federal or State programs;
 (B)none of the funds expended under this Act will be used to acquire equipment (including computer software) in any instance in which such acquisition results in a direct financial benefit to any organization representing the interests of the acquiring entity or the employees of the acquiring entity, or any affiliate of such an organization;
 (C)the eligible agency will use the funds to promote preparation for high-skill, high-wage, or in-demand industry sectors or occupations and non-traditional fields, as identified by the eligible agency;
 (D)the eligible agency will use the funds provided under this Act to implement career and technical education programs and programs of study for individuals in State correctional institutions, including juvenile justice facilities; and
 (E)the eligible agency will provide local educational agencies, area career and technical education schools, and eligible institutions in the State with technical assistance, including technical assistance on how to close gaps in student participation and performance in career and technical education programs; and
 (14)a description of the opportunities for the public to comment in person and in writing on the State plan under this subsection.
								(e)Consultation
 (1)In generalThe eligible agency shall develop the portion of each State plan relating to the amount and uses of any funds proposed to be reserved for adult career and technical education, postsecondary career and technical education, and secondary career and technical education after consultation with—
 (A)the State agency responsible for supervision of community colleges, technical institutes, other 2-year postsecondary institutions primarily engaged in providing postsecondary career and technical education, or, where applicable, institutions of higher education that are engaged in providing postsecondary career and technical education as part of their mission;
 (B)the State agency responsible for secondary education; and (C)the State agency responsible for adult education.
 (2)Objections of State agenciesIf a State agency other than the eligible agency finds that a portion of the final State plan is objectionable, that objection shall be filed together with the State plan. The eligible agency shall respond to any objections of such State agency in the State plan submitted to the Secretary.
 (3)Joint signature authorityA Governor shall have 30 days prior to the eligible agency submitting the State plan to the Secretary to sign such plan. If the Governor has not signed the plan within 30 days of delivery by the eligible agency to the Governor, the eligible agency shall submit the plan to the Secretary without such signature.
								(f)Plan approval
 (1)In generalNot later than 120 days after the eligible agency submits its State plan, the Secretary shall approve such State plan, or a revision of the plan under subsection (a)(2) (including a revision of State determined levels of performance in accordance with section 113(b)(3)(A)(iii)), if the Secretary determines that the State has submitted in its State plan State determined levels of performance that meet the criteria established in section 113(b)(3), including the minimum requirements described in section 113(b)(3)(A)(i)(III), unless the Secretary—
 (A)determines that the State plan does not meet the requirements of this Act, including the minimum requirements as described in section 113(b)(3)(A)(i)(III); and
 (B)meets the requirements of paragraph (2) with respect to such plan. (2)DisapprovalThe Secretary—
 (A)shall have the authority to disapprove a State plan only if the Secretary— (i)determines how the State plan fails to meet the requirements of this Act; and
 (ii)provides to the eligible agency, in writing, notice of such determination and the supporting information and rationale to substantiate such determination; and
 (B)shall not finally disapprove a State plan, except after making the determination and providing the information described in subparagraph (A), and giving the eligible agency notice and an opportunity for a hearing..
 123.Improvement plansSection 123 (20 U.S.C. 2343) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking percent of an agreed upon and inserting percent of the;
 (ii)by striking State adjusted level of performance and inserting State determined level of performance each place the term appears; (iii)by striking section 113(b)(3) and inserting 113(b)(2) for all CTE concentrators;
 (iv)by striking (with special consideration to performance gaps identified under section 113(c)(2)) and inserting (that includes an analysis of the performance disparities or gaps identified under section 113(b)(3)(C)(ii)(II), and actions that will be taken to address such gaps);
 (B)in paragraph (2)— (i)by striking State's adjusted levels of performance and inserting State determined levels of performance; and
 (ii)by striking “purposes of this Act” and inserting “purposes of this section, including after implementation of the improvement plan described in paragraph (1),”;
 (C)in paragraph (3)(A)— (i)in clause (i), by inserting or after the semicolon; and
 (ii)by striking clauses (ii) and (iii) and inserting the following:  (ii)with respect to any specific core indicator of performance that was identified in a program improvement plan under paragraph (1), fails to meet at least 90 percent of a State determined level of performance for such core indicator for 2 consecutive years.; and
 (D)by adding at the end the following:  (5)Adjustments prohibitedAn eligible agency shall not be eligible to adjust performance levels while executing an improvement plan under this section.; and
 (2)in subsection (b)— (A)by striking adjusted each place the term appears;
 (B)in paragraph (2)— (i)by inserting “for all CTE concentrators” after “section 113(b)(4)”; and
 (ii)by striking “(with special consideration to performance gaps identified under section 113(b)(4)(C)(ii)(II) in consultation with the eligible agency,” and inserting “(that includes an analysis of the performance disparities or gaps identified under section 113(b)(3)(C)(ii)(II), and actions that will be taken to address such gaps) in consultation with local stakeholders described in section 134(d)(1), the eligible agency, and”;
 (C)in paragraph (4)— (i)in subparagraph (A)—
 (I)in clause (i), by inserting or after the semicolon; and (II)by striking clauses (ii) and (iii) and inserting the following:
									
 (ii)with respect to any specific core indicator of performance that was identified in a program improvement plan under paragraph (2), fails to meet at least 90 percent of the local level of performance for such core indicator for 2 consecutive years.; and
 (ii)in subparagraph (B)— (I)in clause (i), by striking or after the semicolon;
 (II)in clause (ii), by striking the period at the end and inserting ; or; and (III)by adding at the end the following:
									
 (iii)in response to a public request from an eligible recipient, if the eligible agency determines that the requirements described in clause (i) or (ii) have been met.; and
 (D)by adding at the end the following:  (6)Adjustments prohibitedAn eligible recipient shall not be eligible to adjust performance levels while executing an improvement plan under this section..
 124.State leadership activitiesSection 124 (20 U.S.C. 2344) is amended— (1)in subsection (a), by striking shall conduct State leadership activities. and inserting
						
 shall—(1)conduct State leadership activities to improve career and technical education, which shall include support for—
 (A)preparation for non-traditional fields in current and emerging professions, programs for special populations, and other activities that expose students, including special populations, to high-skill, high-wage, and in-demand occupations;
 (B)individuals in State institutions, such as State correctional institutions, including juvenile justice facilities, and educational institutions that serve individuals with disabilities;
 (C)recruiting, preparing, or retaining career and technical education teachers, faculty, specialized instructional support personnel, or paraprofessionals, such as preservice, professional development, or leadership development programs; and
 (D)technical assistance for eligible recipients; and (2)report on the effectiveness of such use of funds in achieving the goals described in section 122(d)(2) and the State determined levels of performance described in section 113(b)(3)(A), and reducing disparities or performance gaps as described in section 113(b)(3)(C)(ii)(II).;
 (2)in subsection (b)— (A)in the subsection heading, by striking Required and inserting Permissible;
 (B)in the matter preceding paragraph (1), by striking shall and inserting may; and (C)by striking paragraphs (1) through (9) and inserting the following:
							
 (1)developing statewide programs of study, which may include standards, curriculum, and course development, and career exploration, guidance, and advisement activities and resources;
 (2)approving locally developed programs of study that meet the requirements established in section 122(d)(4)(B);
 (3)establishing statewide articulation agreements aligned to approved programs of study; (4)establishing statewide industry or sector partnerships among local educational agencies, institutions of higher education, adult education providers, Indian Tribes and Tribal organizations that may be present in the State, employers, including small businesses, and parents, as appropriate to—
 (A)develop and implement programs of study aligned to State and local economic and education needs, including, as appropriate, in-demand industry sectors and occupations;
 (B)facilitate the establishment, expansion, and integration of opportunities for students at the secondary level to—
 (i)successfully complete coursework that integrates rigorous and challenging technical and academic instruction aligned with the challenging State academic standards adopted by the State under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965; and
 (ii)earn a recognized postsecondary credential or credit toward a recognized postsecondary credential, which may be earned through a dual or concurrent enrollment program or early college high school, at no cost to the student or the student’s family; and
 (C)facilitate work-based learning opportunities (including internships, externships, and simulated work environments) into programs of study;
 (5)for teachers, faculty, specialized instructional support personnel, and paraprofessionals providing career and technical education instruction, support services, and specialized instructional support services, high-quality comprehensive professional development that is, to the extent practicable, grounded in evidence-based research (to the extent a State determines that such evidence is reasonably available) that identifies the most effective educator professional development process and is coordinated and aligned with other professional development activities carried out by the State (including under title II of the Elementary and Secondary Education Act of 1965 and title II of the Higher Education Act of 1965), including programming that—
 (A)promotes the integration of the challenging State academic standards adopted by the State under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 and relevant technical knowledge and skills, including programming jointly delivered to academic and career and technical education teachers;
 (B)prepares career and technical education teachers, faculty, specialized instructional support personnel, and paraprofessionals to provide appropriate accommodations for students who are members of special populations, including through the use of principles of universal design for learning, multi-tier systems of supports, and positive behavioral interventions and support; and
 (C)increases the ability of teachers, faculty, specialized instructional support personnel, and paraprofessionals providing career and technical education instruction to stay current with industry standards and earn an industry-recognized credential or license, as appropriate;
 (6)supporting eligible recipients in eliminating inequities in student access to— (A)high-quality programs of study that provide skill development; and
 (B)effective teachers, faculty, specialized instructional support personnel, and paraprofessionals; (7)awarding incentive grants to eligible recipients—
 (A)for exemplary performance in carrying out programs under this Act, which awards shall be based on— (i)eligible recipients exceeding the local level of performance on a core indicator of performance established under section 113(b)(4)(A) in a manner that reflects sustained or significant improvement;
 (ii)eligible recipients effectively developing connections between secondary education and postsecondary education and training;
 (iii)the integration of academic and technical standards; (iv)eligible recipients’ progress in closing achievement gaps among subpopulations who participate in programs of study; or
 (v)other factors relating to the performance of eligible recipients under this Act as the eligible agency determines are appropriate; or
 (B)if an eligible recipient elects to use funds as permitted under section 135(c); (8)providing support for—
 (A)the adoption and integration of recognized postsecondary credentials and work-based learning into programs of study, and for increasing data collection associated with recognized postsecondary credentials and employment outcomes; or
 (B)consultation and coordination with other State agencies for the identification and examination of licenses or certifications that—
 (i)pose an unwarranted barrier to entry into the workforce for career and technical education students; and
 (ii)do not protect the health, safety, or welfare of consumers; (9)the creation, implementation, and support of pay for success initiatives leading to a recognized postsecondary credential;
 (10)support for career and technical education programs for adults and out-of-school youth concurrent with their completion of their secondary school education in a school or other educational setting;
 (11)the creation, evaluation, and support of competency-based curricula; (12)support for the development, implementation, and expansion of programs of study or career pathways in areas declared to be in a state of emergency under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191);
 (13)partnering with qualified intermediaries to improve training, the development of public-private partnerships, systems development, capacity-building, and scalability of the delivery of high-quality career and technical education;
 (14)improvement of career guidance and academic counseling programs that assist students in making informed academic and career and technical education decisions, including academic and financial aid counseling;
 (15)support for the integration of employability skills into career and technical education programs and programs of study;
 (16)support for programs and activities that increase access, student engagement, and success in science, technology, engineering, and mathematics fields (including computer science, coding, and architecture), support for the integration of arts and design skills, and support for hands-on learning, particularly for students who are members of groups underrepresented in such subject fields, such as female students, minority students, and students who are members of special populations;
 (17)support for career and technical student organizations, especially with respect to efforts to increase the participation of students in nontraditional fields and students who are members of special populations;
 (18)support for establishing and expanding work-based learning opportunities that are aligned to career and technical education programs and programs of study;
 (19)integrating and aligning programs of study and career pathways; (20)supporting the use of career and technical education programs and programs of study aligned with State, regional, or local in-demand industry sectors or occupations identified by the State workforce development board described in section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111) or local workforce development boards;
 (21)making all forms of instructional content widely available, which may include use of open educational resources;
 (22)developing valid and reliable assessments of competencies and technical skills and enhancing data systems to collect and analyze data on secondary and postsecondary academic and employment outcomes;
 (23)support for accelerated learning programs, as described in section 4104(b)(3)(A)(i)(IV) of the Elementary and Secondary Education Act of 1965, in the case of any such program that is part of a career and technical education program of study;
 (24)support for career academies to implement a postsecondary education and workforce-ready curriculum at the secondary education level that integrates rigorous academic, technical, and employability contents through career and technical education programs and programs of study that address needs described in the comprehensive needs assessment under section 134(c); and
 (25)other State leadership activities that improve career and technical education.; (3)by striking subsection (c);
 (4)by redesignating subsection (d) as subsection (c); and (5)in subsection (c), as redesignated by paragraph (4), by striking the period at the end and inserting , except for technical assistance..
					CLocal provisions
 131.Distribution of funds to secondary education programsSection 131 (20 U.S.C. 2351) is amended— (1)in subsection (a)(3)(B), by striking Bureau of Indian Affairs and inserting Bureau of Indian Education;
 (2)in subsection (c)(2)(A)(ii), by inserting or programs of study after technical education programs; (3)in subsection (g), by inserting and programs of study after technical education programs; and
 (4)in subsection (h), by striking Bureau of Indian Affairs and inserting Bureau of Indian Education. 132.Special rules for career and technical educationSection 133 (20 U.S.C. 2353) is amended by inserting or programs of study after career and technical education programs each place the term appears.
 133.Local application for career and technical education programsSection 134 (20 U.S.C. 2354) is amended— (1)in the section heading, by striking Local Plan and inserting Local application;
 (2)in subsection (a)— (A)in the subsection heading, by striking Local Plan and inserting Local Application;
 (B)by striking submit a local plan and inserting submit a local application; and (C)by striking Such local plan and inserting Such local application; and
 (3)by striking subsection (b) and inserting the following:  (b)ContentsThe eligible agency shall determine the requirements for local applications, except that each local application shall contain—
 (1)a description of the results of the comprehensive needs assessment conducted under subsection (c);
 (2)information on the career and technical education course offerings and activities, which shall include not less than 1 program of study approved by a State under section 124(b)(2) and supported by the eligible recipient with funds under this part, including—
 (A)how the results of the comprehensive needs assessment described in subsection (c) informed the selection of the specific career and technical education programs and activities selected to be funded;
 (B)a description of any new programs of study the eligible recipient will develop and submit to the State for approval; and
 (C)how students, including students who are members of special populations, will learn about their school’s career and technical education course offerings and whether each course is part of a career and technical education program of study;
 (3)a description of how the eligible recipient, in collaboration with local workforce development boards and other local workforce agencies, one-stop delivery systems described in section 121(e)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151(e)(2)), and other partners, will provide—
 (A)career exploration and career development coursework, activities, or services; (B)career information on employment opportunities that incorporate the most up-to-date information on in-demand industry sectors or occupations, as determined by the comprehensive needs assessment described in subsection (c); and
 (C)an organized system of career guidance and academic counseling to students before enrolling and while participating in a career and technical education program;
 (4)a description of how the eligible recipient will improve the academic and technical skills of students participating in career and technical education programs by strengthening the academic and career and technical education components of such programs through the integration of coherent and rigorous content aligned with challenging academic standards and relevant career and technical education programs to ensure learning in the subjects that constitute a well-rounded education (as defined in section 8101 of the Elementary and Secondary Education Act of 1965);
 (5)a description of how the eligible recipient will— (A)provide activities to prepare special populations for high-skill, high-wage, or in-demand industry sectors or occupations that will lead to self-sufficiency;
 (B)prepare CTE participants for non-traditional fields; (C)provide equal access for special populations to career and technical education courses, programs, and programs of study; and
 (D)ensure that members of special populations will not be discriminated against on the basis of their status as members of special populations;
 (6)a description of the work-based learning opportunities that the eligible recipient will provide to students participating in career and technical education programs and how the recipient will work with representatives from employers to develop or expand work-based learning opportunities for career and technical education students, as applicable;
 (7)a description of how the eligible recipient will provide students participating in career and technical education programs with the opportunity to gain postsecondary credit while still attending high school, such as through dual or concurrent enrollment programs or early college high school, as practicable;
 (8)a description of how the eligible recipient will coordinate with the eligible agency and institutions of higher education to support the recruitment, preparation, retention, and training, including professional development, of teachers, faculty, administrators, and specialized instructional support personnel and paraprofessionals who meet applicable State certification and licensure requirements (including any requirements met through alternative routes to certification), including individuals from groups underrepresented in the teaching profession; and
 (9)a description of how the eligible recipient will address disparities or gaps in performance as described in section 113(b)(3)(C)(ii)(II) in each of the plan years, and if no meaningful progress has been achieved prior to the third program year, a description of the additional actions such recipient will take to eliminate those disparities or gaps.
								(c)Comprehensive needs assessment
 (1)In generalTo be eligible to receive financial assistance under this part, an eligible recipient shall— (A)conduct a comprehensive local needs assessment related to career and technical education and include the results of the needs assessment in the local application submitted under subsection (a); and
 (B)not less than once every 2 years, update such comprehensive local needs assessment. (2)RequirementsThe comprehensive local needs assessment described in paragraph (1) shall include each of the following:
 (A)An evaluation of the performance of the students served by the eligible recipient with respect to State determined and local levels of performance established pursuant to section 113, including an evaluation of performance for special populations and each subgroup described in section 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965.
 (B)A description of how career and technical education programs offered by the eligible recipient are—
 (i)sufficient in size, scope, and quality to meet the needs of all students served by the eligible recipient; and
 (ii)(I)aligned to State, regional, Tribal, or local in-demand industry sectors or occupations identified by the State workforce development board described in section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111) (referred to in this section as the State board) or local workforce development board, including career pathways, where appropriate; or
 (II)designed to meet local education or economic needs not identified by State boards or local workforce development boards.
 (C)An evaluation of progress toward the implementation of career and technical education programs and programs of study.
 (D)A description of how the eligible recipient will improve recruitment, retention, and training of career and technical education teachers, faculty, specialized instructional support personnel, paraprofessionals, and career guidance and academic counselors, including individuals in groups underrepresented in such professions.
 (E)A description of progress toward implementation of equal access to high-quality career and technical education courses and programs of study for all students, including—
 (i)strategies to overcome barriers that result in lower rates of access to, or performance gaps in, the courses and programs for special populations;
 (ii)providing programs that are designed to enable special populations to meet the local levels of performance; and
 (iii)providing activities to prepare special populations for high-skill, high-wage, or in-demand industry sectors or occupations in competitive, integrated settings that will lead to self-sufficiency.
 (d)ConsultationIn conducting the comprehensive needs assessment under subsection (c), and developing the local application described in subsection (b), an eligible recipient shall involve a diverse body of stakeholders, including, at a minimum—
 (1)representatives of career and technical education programs in a local educational agency or educational service agency, including teachers, career guidance and academic counselors, principals and other school leaders, administrators, and specialized instructional support personnel and paraprofessionals;
 (2)representatives of career and technical education programs at postsecondary educational institutions, including faculty and administrators;
 (3)representatives of the State board or local workforce development boards and a range of local or regional businesses or industries;
 (4)parents and students; (5)representatives of special populations;
 (6)representatives of regional or local agencies serving out-of-school youth, homeless children and youth, and at-risk youth (as defined in section 1432 of the Elementary and Secondary Education Act of 1965);
 (7)representatives of Indian Tribes and Tribal organizations in the State, where applicable; and (8)any other stakeholders that the eligible agency may require the eligible recipient to consult.
 (e)Continued consultationAn eligible recipient receiving financial assistance under this part shall consult with stakeholders described in subsection (d) on an ongoing basis, as determined by the eligible agency. This may include consultation in order to—
 (1)provide input on annual updates to the comprehensive needs assessment required under subsection (c)(1)(B);
 (2)ensure programs of study are— (A)responsive to community employment needs;
 (B)aligned with employment priorities in the State, regional, tribal, or local economy identified by employers and the entities described in subsection (d), which may include in-demand industry sectors or occupations identified by the local workforce development board;
 (C)informed by labor market information, including information provided under section 15(e)(2)(C) of the Wagner-Peyser Act (29 U.S.C. 491–2(e)(2)(C));
 (D)designed to meet current, intermediate, or long-term labor market projections; and (E)allow employer input, including input from industry or sector partnerships in the local area, where applicable, into the development and implementation of programs of study to ensure such programs of study align with skills required by local employment opportunities, including activities such as the identification of relevant standards, curriculum, industry-recognized credentials, and current technology and equipment;
 (3)identify and encourage opportunities for work-based learning; and (4)ensure funding under this part is used in a coordinated manner with other local resources..
 134.Local uses of fundsSection 135 (20 U.S.C. 2355) is amended to read as follows:  135.Local uses of funds (a)General authorityEach eligible recipient that receives funds under this part shall use such funds to develop, coordinate, implement, or improve career and technical education programs to meet the needs identified in the comprehensive needs assessment described in section 134(c).
 (b)Requirements for uses of fundsFunds made available to eligible recipients under this part shall be used to support career and technical education programs that are of sufficient size, scope, and quality to be effective and that—
 (1)provide career exploration and career development activities through an organized, systematic framework designed to aid students, including in the middle grades, before enrolling and while participating in a career and technical education program, in making informed plans and decisions about future education and career opportunities and programs of study, which may include—
 (A)introductory courses or activities focused on career exploration and career awareness, including non-traditional fields;
 (B)readily available career and labor market information, including information on— (i)occupational supply and demand;
 (ii)educational requirements; (iii)other information on careers aligned to State, local, or Tribal (as applicable) economic priorities; and
 (iv)employment sectors; (C)programs and activities related to the development of student graduation and career plans;
 (D)career guidance and academic counselors that provide information on postsecondary education and career options;
 (E)any other activity that advances knowledge of career opportunities and assists students in making informed decisions about future education and employment goals, including non-traditional fields; or
 (F)providing students with strong experience in, and comprehensive understanding of, all aspects of industry;
 (2)provide professional development for teachers, faculty, school leaders, administrators, specialized instructional support personnel, career guidance and academic counselors, or paraprofessionals, as appropriate, with respect to content and pedagogy and support activities described in section 122, which may include—
 (A)supporting individualized academic and career and technical education instructional approaches, including the integration of academic and career and technical education standards and curricula;
 (B)ensuring labor market information is used to inform the programs, guidance, and advisement offered to students, including information provided under section 15(e)(2)(C) of the Wagner-Peyser Act (29 U.S.C. 49l–2(e)(2)(C));
 (C)providing teachers, faculty, school leaders, administrators, specialized instructional support personnel, career guidance and academic counselors, or paraprofessionals, as appropriate, with opportunities to advance knowledge, skills, and understanding of all aspects of an industry, including the latest workplace equipment, technologies, standards, and credentials;
 (D)supporting school leaders and administrators in managing career and technical education programs in the schools, institutions, or local educational agencies of such school leaders or administrators;
 (E)supporting the implementation of strategies to improve student achievement and close gaps in student participation and performance in career and technical education programs;
 (F)providing teachers, faculty, specialized instructional support personnel, career guidance and academic counselors, principals, school leaders, or paraprofessionals, as appropriate, with opportunities to advance knowledge, skills, and understanding in pedagogical practices, including, to the extent the eligible recipient determines that such evidence is reasonably available, evidence-based pedagogical practices;
 (G)training teachers, faculty, school leaders, administrators, specialized instructional support personnel, career guidance and academic counselors, or paraprofessionals, as appropriate, to provide appropriate accommodations for individuals with disabilities, and students with disabilities who are provided accommodations under the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) or the Individuals with Disabilities Education Act;
 (H)training teachers, faculty, specialized instructional support personnel, career guidance and academic counselors, and paraprofessionals in frameworks to effectively teach students, including a particular focus on students with disabilities and English learners, which may include universal design for learning, multi-tier systems of supports, and positive behavioral interventions and support; or
 (I)training for the effective use of community spaces that provide access to tools, technology, and knowledge for learners and entrepreneurs, such as makerspaces or libraries;
 (3)provide within career and technical education— (A)the skills necessary to pursue high-skill, high-wage, or in-demand industry sectors or occupations; and
 (B)support to reduce or eliminate out-of-pocket expenses for special populations participating in career and technical education, including those participating in dual or concurrent enrollment programs or early college high school programs, and supporting the costs associated with fees, transportation, child care, or mobility challenges for those special populations;
 (4)support integration of academic skills into career and technical education programs and programs of study to support—
 (A)CTE participants at the secondary school level in meeting the challenging State academic standards adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 by the State in which the eligible recipient is located; and
 (B)CTE participants at the postsecondary level in achieving academic skills; (5)plan and carry out elements that support the implementation of career and technical education programs and programs of study and that result in increasing student achievement of the local levels of performance established under section 113, which may include—
 (A)a curriculum aligned with the requirements for a program of study; (B)sustainable relationships among education, business and industry, and other community stakeholders, including industry or sector partnerships in the local area, where applicable, that are designed to facilitate the process of continuously updating and aligning programs of study with skills that are in demand in the State, regional, or local economy, and in collaboration with business outreach staff in one-stop centers, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), and other appropriate organizations, including community-based and youth-serving organizations;
 (C)where appropriate, expanding opportunities for CTE concentrators to participate in accelerated learning programs (as described in section 4104(b)(3)(A)(i)(IV) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114(b)(3)(A)(i)(IV)), including dual or concurrent enrollment programs, early college high schools, and the development or implementation of articulation agreements as part of a career and technical education program of study;
 (D)appropriate equipment, technology, and instructional materials (including support for library resources) aligned with business and industry needs, including machinery, testing equipment, tools, implements, hardware and software, and other new and emerging instructional materials;
 (E)a continuum of work-based learning opportunities, including simulated work environments; (F)industry-recognized certification examinations or other assessments leading toward a recognized postsecondary credential;
 (G)efforts to recruit and retain career and technical education program teachers, faculty, school leaders, administrators, specialized instructional support personnel, career guidance and academic counselors, and paraprofessionals;
 (H)where applicable, coordination with other education and workforce development programs and initiatives, including career pathways and sector partnerships developed under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) and other Federal laws and initiatives that provide students with transition-related services, including the Individuals with Disabilities Education Act;
 (I)expanding opportunities for students to participate in distance career and technical education and blended-learning programs;
 (J)expanding opportunities for students to participate in competency-based education programs; (K)improving career guidance and academic counseling programs that assist students in making informed academic and career and technical education decisions, including academic and financial aid counseling;
 (L)supporting the integration of employability skills into career and technical education programs and programs of study, including through family and consumer science programs;
 (M)supporting programs and activities that increase access, student engagement, and success in science, technology, engineering, and mathematics fields (including computer science and architecture) for students who are members of groups underrepresented in such subject fields;
 (N)providing career and technical education, in a school or other educational setting, for adults or out-of-school youth to complete secondary school education or upgrade technical skills;
 (O)supporting career and technical student organizations, including student preparation for and participation in technical skills competitions aligned with career and technical education program standards and curricula;
 (P)making all forms of instructional content widely available, which may include use of open educational resources;
 (Q)supporting the integration of arts and design skills, when appropriate, into career and technical education programs and programs of study;
 (R)partnering with a qualified intermediary to improve training, the development of public-private partnerships, systems development, capacity-building, and scalability of the delivery of high-quality career and technical education; or
 (S)other activities to improve career and technical education programs; and (6)develop and implement evaluations of the activities carried out with funds under this part, including evaluations necessary to complete the comprehensive needs assessment required under section 134(c) and the local report required under section 113(b)(4)(B).
 (c)Pooling fundsAn eligible recipient may pool a portion of funds received under this Act with a portion of funds received under this Act available to one or more eligible recipients to support implementation of programs of study through the activities described in subsection (b)(2).
 (d)Administrative costsEach eligible recipient receiving funds under this part shall not use more than 5 percent of such funds for costs associated with the administration of activities under this section..
				IIGeneral provisions
			201.Federal and State administrative provisions
 (a)In generalThe Act (20 U.S.C. 2301 et seq.) is amended— (1)in section 311—
 (A)in subsection (a), by striking and tech prep program activities; and (B)in subsection (b)—
 (i)in paragraph (1)— (I)by amending subparagraph (A) to read as follows:
									
 (A)In generalExcept as provided in subparagraph (B), (C), or (D), in order for a State to receive its full allotment of funds under this Act for any fiscal year, the Secretary must find that the State’s fiscal effort per student, or the aggregate expenditures of such State, with respect to career and technical education for the preceding fiscal year was not less than the fiscal effort per student, or the aggregate expenditures of such State, for the second preceding fiscal year.;
 (II)in subparagraph (B), by striking shall exclude capital expenditures, special 1-time project costs, and the cost of pilot programs. and inserting shall, at the request of the State, exclude competitive or incentive-based programs established by the State, capital expenditures, special one-time project costs, and the cost of pilot programs.; and
 (III)by adding at the end the following:  (D)Establishing the State baselineFor purposes of applying subparagraph (A) for years which require the calculation of the State's fiscal effort per student, or aggregate expenditures of such State, with respect to career and technical education for the first full fiscal year following the date of enactment of the Strengthening Career and Technical Education for the 21st Century Act, the State may determine the State's fiscal effort per student, or aggregate expenditures of such State, with respect to career and technical education for such first full fiscal year by—
 (i)continuing to use the State’s fiscal effort per student, or aggregate expenditures of such State, with respect to career and technical education, as was in effect on the day before the date of enactment of the Strengthening Career and Technical Education for the 21st Century Act; or
 (ii)establishing a new level of fiscal effort per student, or aggregate expenditures of such State, with respect to career and technical education, which is not less than 95 percent of the State’s fiscal effort per student, or the aggregate expenditures of such State, with respect to career and technical education for the preceding fiscal year.;
 (ii)by striking paragraph (2) and inserting the following:  (2)Failure to meet (A)In GeneralThe Secretary shall reduce the amount of a State’s allotment of funds under this Act for any fiscal year in the exact proportion by which the State fails to meet the requirement of paragraph (1) by falling below the State’s fiscal effort per student or the State’s aggregate expenditures (using the measure most favorable to the State), if the State failed to meet such requirement (as determined using the measure most favorable to the State) for 1 or more of the 5 immediately preceding fiscal years.
 (B)Special RuleNo such lesser amount shall be used for computing the effort required under paragraph (1) for subsequent years.
 (3)WaiverThe Secretary may waive paragraph (2) due to exceptional or uncontrollable circumstances affecting the ability of the State to meet the requirement of paragraph (1) such as a natural disaster or an unforeseen and precipitous decline in financial resources. No level of funding permitted under such a waiver may be used as the basis for computing the fiscal effort or aggregate expenditures required under this section for years subsequent to the year covered by such waiver. The fiscal effort or aggregate expenditures for the subsequent years shall be computed on the basis of the level of funding that would, but for such waiver, have been required.;
 (2)in section 314(1), by striking career path or major and inserting career pathway or program of study; (3)in section 315—
 (A)by inserting or programs of study after career and technical education programs; and (B)by striking seventh grade and inserting the middle grades (as such term is defined in section 8101 of the Elementary and Secondary Education Act of 1965);
 (4)in section 317(b)— (A)in paragraph (1)—
 (i)by inserting , including programs of study, after activities; and (ii)by striking who reside in the geographical area served by and inserting in areas served by; and
 (B)in paragraph (2)— (i)by striking the geographical area and inserting areas; and
 (ii)by inserting , including programs of study, after activities; (5)by striking title II and redesignating title III as title II;
 (6)by redesignating sections 311 through 318, as amended by this section, as sections 211 through 218, respectively;
 (7)by redesignating sections 321 through 324 as sections 221 through 224, respectively; and (8)by inserting after section 218 (as so redesignated) the following:
						
							219.Study on programs of study aligned to high-skill, high-wage occupations
 (a)Scope of studyThe Comptroller General of the United States shall conduct a study to evaluate— (1)the strategies, components, policies, and practices used by eligible agencies or eligible recipients receiving funding under this Act to successfully assist—
 (A)all students in pursuing and completing programs of study aligned to high-skill, high-wage occupations; and
 (B)any special population or specific subgroup of students identified in section 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965 in pursuing and completing programs of study aligned to high-skill, high-wage occupations in fields in which such special population or subgroup is underrepresented; and
 (2)any challenges associated with replication of such strategies, components, policies, and practices. (b)ConsultationIn carrying out the study conducted under subsection (a), the Comptroller General of the United States shall consult with a geographically diverse (including urban, suburban, and rural) representation of—
 (1)students and parents; (2)eligible agencies and eligible recipients;
 (3)teachers, faculty, specialized instructional support personnel, and paraprofessionals, including those with expertise in preparing career and technical education students for non-traditional fields;
 (4)Indian Tribes and Tribal organizations; (5)special populations; and
 (6)representatives of business and industry. (c)SubmissionUpon completion, the Comptroller General of the United States shall submit the study conducted under subsection (a) to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate..
 (b)Conforming amendmentSection 8(a) (20 U.S.C. 2306a(a)) is amended by striking 311(b), and 323 and inserting 211(b), and 223. IIIAmendments to the Wagner-Peyser Act 301.State responsibilitiesSection 15(e)(2) of the Wagner-Peyser Act (29 U.S.C. 49l–2(e)(2)) is amended—
 (1)by striking subparagraph (B) and inserting the following:  (B)consult with eligible agencies (defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)), State educational agencies, and local educational agencies concerning the provision of workforce and labor market information in order to—
 (i)meet the needs of secondary school and postsecondary school students who seek such information; and (ii)annually inform the development and implementation of programs of study defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302), and career pathways;;
 (2)in subparagraph (G), by striking and after the semicolon; (3)in subparagraph (H), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (I)provide, on an annual and timely basis to each eligible agency (defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)), the data and information described in subparagraphs (A) and (B) of subsection (a)(1).. July 16, 2018Read twice and placed on the calendar